      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 1 of 147




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


CORDIAL ENDEAVOR
CONCESSIONS
OF ATLANTA, LLC, ET AL,

                  Plaintiffs,                CIVIL ACTION FILE NO.
                                             1:18-CV-01973-MHC
vs.

CITY OF ATLANTA, ET AL,

                  Defendants.



                    VERIFIED AMENDED COMPLAINT

      Plaintiffs Cordial Endeavor Concessions of Atlanta, LLC (“Cordial”) and

Shelia Edwards (“Edwards”; Cordial and Edwards are collectively referred to as

the “Plaintiffs”) hereby make their verified amended complaint against Defendants

the City of Atlanta (“City”), former Mayor of the City of Atlanta Mohammed K.

Reed (“Reed”), XpresSpa Holdings, LLC (“Holdings”), XpresSpa Atlanta

Terminal A, LLC (“XpresSpa Atlanta”), Azure Services, LLC (“Azure”),

Montclair Douglas, LLC (“MD-Jones”); MeMe Marketing and Communications,

LLC (“MMC”), Melanie Hutchinson (“Hutchinson”), Kenja Parks (“K. Parks”),



                                       1
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 2 of 147




and Bernard Parks, Jr. (“Parks, Jr.”). Plaintiffs respectfully show this Honorable

Court the following facts.

                  I.    PARTIES, JURISDICTION AND VENUE

                                      1.

      Cordial is a Georgia limited liability company, whose principal place of

doing business is located in Atlanta, Fulton County, Georgia.

                                      2.

      Edwards is a resident of the State of Georgia and the majority owner of

Cordial.

                                      3.

      Defendant City is a municipal corporation chartered under the laws of the

State of Georgia. Of particular importance to this case, the City is a recipient of

funds from the federal government for Hartsfield-Jackson Atlanta International

Airport (“Airport”) as a sponsor of the federal Airport Concessions Disadvantaged

Business Enterprise (“ACDBE”) program with all attendant duties and

responsibilities. The City may be served by service upon its Chief Executive

Officer, Mayor Keisha Lance Bottoms, 55 Trinity Avenue, 2nd Floor, Atlanta,

Georgia 30303.



                                           2
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 3 of 147




                                     4.

      Defendant Reed, the immediate past Mayor of the City, is a resident of the

City, who resides at 105 Olde Overlook Court. S.W., Atlanta, Georgia 30331.

                                     5.

      Defendant Holdings is a Delaware limited liability company. Holdings does

business in Georgia and as such, it should be registered as a foreign corporation

doing business in the state; however, it is not. During all or some of the time

period covered by the allegations of this Complaint, Holdings (i) transacted

substantial business in Georgia; (ii) committed tortious acts or omissions in

Georgia against Cordial and Edwards ; (iii) committed tortious acts and omissions

outside of Georgia which caused injury to Cordial and Edwards within Georgia;

and (iv) participated in a conspiracy with others who reside within Georgia,

knowing that its conspiratorial acts and those of its co-conspirators would have a

negative effect on Cordial and Edwards inside Georgia. Accordingly, Holdings is

subject to the jurisdiction of this Court pursuant to O.C.G.A. § 9-10-91 of the

Georgia Long Arm Statute and may be served pursuant to the provisions of

O.C.G.A. § 9-10-94, by serving its registered agent The Corporation Trust

Company, 1209 Orange Street, Wilmington, Delaware 19801.



                                          3
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 4 of 147




                                       6.

      Defendant XpresSpa Atlanta is a New York limited liability company

registered to do business in Georgia.           XpresSpa Atlanta is subject to the

jurisdiction of this Court and may be served by serving its registered agent CT

Corporation at 289 S. Culver Street, Lawrenceville, Georgia 30046-4805.

                                       7.

      Defendant Azure is a Georgia limited liability company, whose principal

owner is Adra Wilson (“Wilson”). Azure is subject to the jurisdiction of this Court

and may be served by serving its registered agent Wilson at Azure’s registered

office located at 2340 Glynn Drive, SE, Atlanta, GA 30316.

                                       8.

      Defendant MD-Jones is a Georgia limited liability company, whose

principal owner is Tia Jones (“Jones”). MD-Jones was administratively dissolved

in December 2016, but MD-Jones remains subject to suit and is subject to the

jurisdiction of this Court and may be served by serving its registered agent Jones at

Montclair Douglass (Jones) registered office located at 4279 Roswell Road,

Building 102, Suite 223, Atlanta, Georgia 30342.




                                            4
       Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 5 of 147




                                      9.

      On information and belief, Defendant MMC is a Georgia limited liability

company, whose principal owner is Hutchinson.            MMC is subject to the

jurisdiction of this Court and may be served by serving its registered agent

Corporate Service Company located at 40 Technology Parkway South, Suite 300,

Norcross, Georgia 30092.

                                      10.

      Defendant Hutchinson is a resident of the State of Georgia, who resides at

6603 Sweetwater Point, Flowery Branch, Georgia 30542. Hutchinson is subject to

the jurisdiction of this Court.

                                      11.

      Defendant K. Parks is a resident of the State of Georgia, who resides at 510

Semira Street, SW, Atlanta, Georgia 30331. K. Parks is subject to the jurisdiction

of this Court.

                                      12.

      Defendant Parks, Jr. is a resident of the State of Georgia, who resides at 510

Semira Street, SW, Atlanta, Georgia 30331. Parks, Jr. is subject to the jurisdiction

of this Court.


                                           5
         Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 6 of 147




                                      13.

      Venue is appropriate in this Court pursuant to Article 6, Section 2,

Paragraphs 4 and 6 of the Constitution of the State of Georgia and O.C.G.A. § 9-

10-31.

                            II.   CASE SUMMARY

                                      14.

      XpresSpa is the trade name of a business which provides day spa services at

airports. (the trade name of the business, as carried on by various entities over

time, including Holdings, is referred to in this complaint as “XpresSpa”).

XpresSpa was founded by Moreton and Marisol Binn (“the Binns”), who initially

conducted the business through a limited liability company named Binn and

Partners, LLC (“B&P”).

                                      15.

      In 2008, B&P, through affiliated entities XpresSpa Atlanta Terminal A, LLC

(“XpresSpa Atlanta”) and XpresSpa-JDEE JV, LLC (“XpresSpa-JDEE”) entered

into two concessions agreement leases with the City for spa stores to be operated

on the A concourse at the Airport (the “A Store”) and the C concourse at the

Airport (the “C Store”). Taking into account contractually provided for extensions,




                                        6
       Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 7 of 147




the A store and C store leases were for ten (10) year terms, respectively. (The A

Store lease is attached hereto as Exhibit 1).

                                        16.

      As a recipient of federal funds in support of the Airport, the City is required

to adopt, implement, and administer an ACDBE program, which provides for

participation by socially and economically disadvantaged individuals in the airport

concessions industry.     The City, as a general proposition, requires ACDBE

participation in all of its Airport concessions agreements.

                                        17.

      ACDBE firms must be at least 51% owned and operated by socially and

economically disadvantaged individuals. Social disadvantage refers to various

racial, gender or ethnic characteristics, and economic disadvantage refers to the

individual’s financial net worth (calculated in accordance with the regulations).

The program is governed by the federal regulations set forth at 49 C.F.R., Parts 23

and 26 and the FAA Joint Venture Guidance dated July 27, 2008, a document that

expounds upon the regulations (49 C.F.R. Parts 23 and 26 and the FAA Joint

Venture Guidance are hereinafter referred to as the “ACDBE Regulations”).




                                          7
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 8 of 147




                                      18.

      In January 2011, USDOT adopted regulation 49 C.F.R. § 26.83(h), which

provided that once an ACDBE firm was certified, it remained certified, unless and

until it was decertified by its certifying agency under procedures which afforded

the ACDBE firm due process. (Exhibit 2).        Thus, under this rule, there is no

automatic decertification of an ACDBE firm following a change in its ownership.

                                      19.

      XpresSpa Atlanta and XpresSpa-JDEE were required to have ACDBE

participation pursuant to their agreements with the City for the A Store and the C

Store beginning in 2008. When XpresSpa Atlanta and XpresSpa-JDEE entered

into these concessions agreements with the City, their primary ACDBE partner

was Jakki Colours, Inc. (“JCI”). Due to difficulties, JCI was unable to fulfill its

financial commitments under either concessions agreement. As a result of JCI’s

financial difficulties, XpresSpa Atlanta and XpresSpa-JDEE were threatened by

the City with defaults under the concessions agreements.

                                      20.

      In late 2010 to early 2011, JCI’s interests in XpresSpa Atlanta and

XpresSpa-JDEE were terminated by B&P due to JCI’s financial inability to

perform. As a result of these terminations, XpresSpa Atlanta and XpresSpa-JDEE


                                        8
       Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 9 of 147




were in need of a new ACDBE partner(s) to meet their ACDBE participation

requirements, as they had none in either the A Store or the C Store for an extended

period of time.

                                      21.

      In the spring of 2011, the Binns met Edwards and Steven White (“White”),

friends and entrepreneurs, who had learned of XpresSpa Atlanta and XpresSpa-

JDEE’s needs for ACDBE participation and who were interested in pursuing the

business opportunity to become XpresSpa Atlanta and XpresSpa J-DEE’s ACDBE

partner.

                                      22.

      Edwards’ career included her spending years with what was at the time one

of the world’s largest international airport concessionaires (a British company).

This concessionaire’s U. S. headquarters was based in metropolitan Atlanta, and it

had substantial concessions agreements at the Airport. During her tenure with this

international concessionaire, Edwards was involved in business development and

ACDBE relations. She was promoted numerous times, ultimately to the position

of Vice President where she was a direct report to the Chief Executive Officer of

the company.      Throughout her tenure with this international concessionaire,

Edwards worked closely with the company’s ACDBE partners in Atlanta and


                                        9
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 10 of 147




around the country in cities which included Los Angeles, Chicago, Denver and

New Orleans. In so doing, she became intimately knowledgeable about and gained

extensive experience with the ACDBE program.

                                      23.

      White’s career included a long tenure on Wall Street as a Managing Director

specializing in public finance with the firms J. P. Morgan and Morgan Stanley.

While with J. P. Morgan, White was the lead banker on the $1 billion bond

issuance for the financing of the Airport’s fifth runway. As of 2011, White had

retired from Wall Street and was pursuing varied investment opportunities.

                                      24.

      The Binns were impressed with the experience and credentials of both

Edwards and White and expressed interest in pursuing a transaction pursuant to

which a company to be formed by Edwards and White, that would meet ACDBE

requirements, would become the ACDBE participant in XpresSpa Atlanta and

XpresSpa-JDEE.     Beginning in the spring of 2011, Edwards and White were

engaged in business negotiations with B&P as to a transaction pursuant to which a

company they would organize as an ACDBE firm would acquire an interest in

XpresSpa Atlanta and XpresSpa-JDEE.




                                       10
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 11 of 147




                                     25.

      At some point during these discussion, B&P cut off negotiations relating to

the sale of an interest in XpresSpa-JDEE to Cordial. In so doing, B&P falsely

represented to Cordial that the City did not require XpresSpa-JDEE to have

ACDBE participation as to the C store. As a result of B&P removing XpresSpa-

JDEE from consideration, the parties’ discussions and negotiations, which

extended until November 2011, centered on the sale of a 36% ACDBE interest in

the A store of XpresSpa Atlanta. Cordial would later find out during its review

meeting with the City that the ACDBE participation level goal for the A Store

location was 40% when XpresSpa Atlanta’s proposal was submitted to win the

contract. The Binns purposefully hid this information from Cordial when it offered

the company 36% ACDBE participation in the A store.

                                     26.

      As the ongoing discussions between B&P, Edwards, and White progressed

into the fall of 2011, Edwards and White were introduced to Parks, Jr., an

individual who had expressed an interest in becoming active in Airport

concessions. Based upon frequent statements made by the City administration that

it was interested in introducing the “next generation” of entrepreneurs into the

Airport concessions industry, Edwards and White engaged in early discussions


                                       11
           Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 12 of 147




with Parks regarding the opportunity to become an investor/minority interest

holder and the financing that would be required to participate in the venture.

Following these discussions, Parks, Jr. was offered the opportunity to participate in

the contemplated day spa concessions opportunity.

                                                       27.

           Edwards took the lead in preparing the documents for submission for

ACDBE certification for the new company. It was during one of several follow-up

discussions that Parks, Jr. stated that he had a company that (i) was already

ACDBE certified; (ii) was dormant; and (iii) could be reorganized to become the

entity to acquire the interest in XpresSpa Atlanta. The company to which Parks, Jr.

referred was Montclair Douglas, LLC (“Montclair”)1.

                                                       28.

           Montclair was originally organized on February 20, 2011 as a Georgia

limited liability company. Jones was its sole member when it was originally

organized.




11
     Montclair is not the same company that is defined as MD-Jones and is a defendant in this lawsuit.


                                                          12
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 13 of 147




                                        29.

      In February 2011, Montclair applied to the Georgia Department of

Transportation (“GDOT”) for certification as an ACDBE. On April 18, 2011,

GDOT approved Montclair’s ACDBE application. As it will be detailed below in

this Complaint, Montclair, who subsequently went through both ownership and

name changes, has been continuously certified as an ACDBE entity from April

2011 until the present time and has never been decertified, i.e., it has never lost its

ACDBE certification since the time it was awarded to the company.

                                        30.

      From its organization in February 2011 until November 2011, Montclair was

a dormant company, with one owner and no business activity.

                                        31.

      Parks, Jr. represented to Edwards and White that he had a prior business

relationship with Jones and that he was her business partner in Montclair. Parks,

Jr. said that he, with Jones’ consent and their joint participation in the XpresSpa

Atlanta acquisition, could offer to Edwards and White the utilization of the

dormant Montclair, upon reorganization, as the entity to acquire the ACDBE

interest in XpresSpa Atlanta. Parks, Jr. stated that Montclair would be reorganized

from a single-member LLC (Jones) into a multi-member LLC. Parks, Jr. pledged

                                          13
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 14 of 147




that he and Jones would be good partners and would make positive contributions to

the partnership if they were allowed to participate.

                                       32.

      Edwards and White continued the negotiations with B&P regarding the

business terms for the acquisition of the 36% membership interest in XpresSpa

Atlanta. Once it appeared that Edwards and White were close to a final deal with

B&P, Edwards and White began negotiating with Parks, Jr., Jones, and their legal

counsel, Brandon Williams (“Williams”) formerly of the law firm Alston & Bird,

regarding the reorganization of Montclair from a single member to a multi-member

entity prior to the acquisition.    Parks, Jr. and Jones, with the assistance of

Williams, also reviewed, commented upon, and offered recommended changes on

the purchase and sale documentation as to the acquisition of the 36% interest in

XpresSpa Atlanta.

                                       33.

      B&P, Edwards, and White agreed upon a purchase price of $650,000 for the

acquisition of the 36% interest in XpresSpa Atlanta, which the parties also agreed

would be payable in three installments: $250,000 payable on December 1, 2011;

$200,000 payable on May 1, 2014; and subject to conditions, $200,000 payable on

May 1, 2016. Edwards and White offered Parks, Jr. and Jones, respectively, a 10%

                                         14
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 15 of 147




interest in the reorganized Montclair in exchange for their agreement to each lend

Montclair $25,000 towards the initial acquisition payment of $250,000.         This

$25,000 loan represents the only monies Jones and Parks, Jr. contributed to the

purchase of the acquisition. Neither loaned Cordial monies for the second payment

that was made in May 2014.

                                      34.

      Leading up to the final steps for the reorganization of Montclair, Parks, Jr.

approached Edwards and White and informed them that his wife K. Parks would

become the member of Montclair, participating in the transaction instead of him.

Edwards and White initially questioned the change, but ultimately agree that Parks,

Jr.’s wife could be the person participating under the same terms. Later, Parks, Jr.

sought to negotiate an increase in the respective 10% interest that Edwards and

White had offered in the reorganized Montclair to 12.5 % for him and Jones.

Parks, Jr. contended that the additional 2.5% interest in Montclair was fair, given

that he and Jones had brought the ACDBE certified Montclair to the transaction

and obviated the need for Edwards to move forward in organizing a new entity and

applying for ACDBE certification. Edwards and White agreed to Parks, Jr.’s

negotiation point.




                                        15
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 16 of 147




                                    35.

      On or about November 17, 2011, Edwards, White, Jones, and Parks, Jr.

reached agreement to reorganize Montclair from a single member LLC, owned

solely by Jones, to a five-member LLC owned 39% by Edwards, 12.5% by Jones,

12.5% by K. Parks, 24% by White, and 12% by Mihir Goswami (“Goswami”), an

investor who White recruited to the transaction.       As reorganized, Montclair

remained ACDBE eligible under the ACDBE Regulations in that it was more than

51% owned and operated by socially and economically disadvantaged individuals

(Edwards 39%, Jones 12.5%, and K. Parks 12.5% = 64% ACDBE ownership).

The Montclair members set forth their agreements in an Operating Agreement

(“Cordial Operating Agreement”), which was signed by all parties, including

Jones, the original owner. The Cordial Operating Agreement is attached to this

Complaint as Exhibit 3.

                                    36.

      The reorganized Montclair then entered into a purchase agreement with

XpresSpa    Atlanta   dated   December     1,   2011   to   purchase   the   36%

membership/ownership interest in XpresSpa Atlanta for $650,000. The parties

also entered into an Amended and Restated Operating Agreement (the “XpresSpa

Atlanta Operating Agreement” attached to this Complaint as Exhibit 4). Under the


                                      16
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 17 of 147




ACDBE Program, a limited liability company with a majority (prime)

concessionaire and an ACDBE firm as members is considered a joint venture.

Thus, XpresSpa Atlanta will be referred to occasionally in this complaint as a joint

venture or the XpresSpa Atlanta Joint Venture.

                                      37.

      When the acquisition was closed, the reorganized Montclair became a 36%

owner in the A store, a business that averaged approximately $1.8 million in

annual gross revenues.

                                      38.

      In November 2011, while final negotiations were underway for Montclair’s

acquisition of a 36% membership/ownership interest in XpresSpa Atlanta, the City

issued two Requests For Proposals (“RFPs”) for packages of three new spas each,

one package consisting of new spa stores to be built and operated on the D, E, and

F concourses at the Airport, and the other package consisting of new spa stores to

be built and operated on the B, D, and T concourses at the Airport.      Under the

rules of the RFPs, a single proponent could only be awarded one of the two

packages.




                                        17
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 18 of 147




                                      39.

      In January 2012, B&P worked closely together with Montclair and its

managing member, Edwards, to formulate and submit a proposal for the RFP

concessions package consisting of the D, E, and F stores. On January 14, 2012,

then the President of XpresSpa, Marisol Binn, submitted XpresSpa Atlanta’s

proposal to the City, which identified Cordial in the first paragraph of the

submission as a “certified Atlanta ACDBE” and expounded upon the joint

venture’s partnership in the A Store. (Exhibit 5).

                                      40.

      During the period around January and February 2012, B&P went through a

refinancing transaction. Pursuant to this transaction, B&P’s membership interest

in XpresSpa Atlanta was assigned to Holdings. B&P eventually dissolved.

                                      41.

      At some point just prior to the submission of the XpresSpa Atlanta RFP

proposal for the D, E, and F stores, Parks, Jr. began fervently begging Cordial

members Edwards and White to allow K. Parks to withdraw from Montclair.

Edwards and White did not understand this request and refused to provide their

consent to K. Parks’ withdrawal from Montclair. Edwards and White reminded

Parks, Jr. that his involvement was as an investor only and that he had pledged that

                                        18
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 19 of 147




his participation would not be problematic for the company.       After continued

haranguing by Parks, Jr., Edwards and White remained unwilling to allow K. Parks

to withdraw. They did accede to a different request from Parks Jr., namely that K.

Parks’ background information not be included in the proposal submitted for the D,

E, and F stores.

                                      42.

      Eventually in April 2012, after months of daily near-hysterical pleading by

Parks, Jr. for K. Parks to be allowed to withdraw from Montclair, Edwards and

White agreed to provide their consent with conditions.       Though the Cordial

Operating Agreement dictated that K. Parks shares were to be reabsorbed by the

company, Parks, Jr. demanded that he be allowed to substitute someone else in his

wife’s place. After much discussion regarding bringing on someone new and

unknown, Parks, Jr., introduced Wilson to Edwards, White, Jones, and Goswami.

Parks, Jr. convinced them to assent to Wilson becoming a 12.5% member of

Montclair in place of K. Parks.

                                      43.

      Parks, Jr. gave Edwards and White assurances yet again, this time it was that

Wilson would be a good member and not cause problems for Cordial. Prior to

giving this consent, Cordial members Edwards, White, Jones, and Goswami

                                        19
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 20 of 147




required K. Parks to submit a signed letter of agreement to Montclair promising

that in exchange for being allowed to withdraw from Montclair, neither she, nor

any one on her behalf, would interfere with Montclair or its business. (Exhibit 6).

                                      44.

      The parties, now including Wilson, re-executed the Cordial Operating

Agreement, with a retroactive effective date. Upon becoming a member, Wilson

did not remit any funds to Cordial for her membership interest, and Cordial is

unaware of what funds, if any, Wilson remitted back to K. Parks for her shares.

Thus, as of April 2012, once the Cordial Operating Agreement had been re-

executed and given retroactive status, Montclair was owned 39% by Edwards,

12.5% by Wilson, 12.5% by Jones, 24% by White, and 12% by Goswami. Cordial

continued to meet the ACDBE Regulations requirements as an ACDBE firm, in

that it was still more than 51% owned and operated by socially and economically

disadvantaged individuals (Edwards 39%, Jones 12.5%, and Wilson 12.5% =

64%). (The signature page of the re-executed Cordial Operating Agreement is

attached as Exhibit 7).

                                      45.

      In June 2012, the City informed XpresSpa Atlanta that it was the winning

proponent in the RFP for the D, E, and F stores.

                                        20
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 21 of 147




                                      46.

      Also in June 2012, Montclair, in accordance with Section 4.2(f) of the

Cordial Operating Agreement, amended its articles of incorporation to change its

name to Cordial Endeavor Concessions of Atlanta, LLC. XpresSpa was made

aware of the company’s name change to Cordial.

                                      47.

      Also, in June and July 2012, Cordial submitted paperwork to GDOT

informing the agency that the company’s ownership and name had changed.

Jones, as the sole owner of the company when it originally obtained ACDBE

certification status, agreed to update GDOT. Jones signed and forwarded a letter to

GDOT (Exhibit 8) setting forth the information on the ownership and name

changes, along with an affidavit, signed under oath by each of the five members,

attesting that the ownership changes had not removed the company’s eligibility as

an ACDBE firm.

                                      48.

      Unbeknownst to Cordial, during this time period, Jones experienced an

almost immediate “buyer’s remorse” regarding Cordial’s reorganization. After

submitting the letter and affidavit to GDOT, she began secretly lobbying GDOT

officials not to approve Cordial’s ownership changes unless the members agreed to

                                        21
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 22 of 147




allow her to remain in control of the company. While telling GDOT one story,

Jones was telling her fellow Cordial members something else.            She falsely

represented to her fellow Cordial members that GDOT insisted that she remain in

control of Cordial in order for the company to retain its ACDBE certification

status. Jones was making these false assertions even though at this time she was (i)

a minority owner in the reorganized company with 12.5% interest; (ii) she had only

loaned the company one-tenth ($25,000) of the funds needed to purchase the

interest in XpresSpa Atlanta; and (iii) her position articulated was completely

contrary to the ACDBE Regulations. Cordial would later find out that Jones had

dishonestly stated to various City and GDOT officials that her company had been

“stolen” from her.

                                      49.

      Jones’ interference, which involved the assistance of her attorney

(Williams), with GDOT’s review of Cordial’s ownership changes was persistent,

purposeful, and the primary cause of GDOT’s failure to act in accordance with its

requirements under the ACDBE Regulations.          Though required to do so in

accordance with the ACDBE Regulations, GDOT failed and negligently refused, to

the detriment of Cordial, to act for more than two years on Cordial’s submission




                                        22
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 23 of 147




that reflected that the company continued to meet the requirements of ACDBE

certification following its ownership and name changes.

                                     50.

      During the years 2012 and 2013, the XpresSpa Atlanta joint venture worked

well together in ways contemplated by the ACDBE program. Cordial member

Edwards collaborated with B&P on the preparation of the successful RFP for the

D, E, and F stores. Edwards became involved in the A store operations and made

major contributions to address serious management problems that existed at the

store. In fact, Cordial member Edwards played a significant role in addressing a

store crisis that occurred in September 2012, which resulted from the Airport

concessions management staff shutting down the A store following workers’

complaints about having to work in unsanitary conditions.         With Edwards’

intercession, the store was reopened within a few hours, which drew praise for her

from the Airport management team and Holdings.

                                     51.

      Cordial, through its managing member Edwards, was active in the Airport’s

concessions management program, attending regularly scheduled concessions

meetings, serving on the Airport marketing team (comprised of Airport

management and concessionaire owners) and serving as a positive representative

                                       23
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 24 of 147




for XpresSpa Atlanta. Edwards enjoyed a positive relationship with the Airport

general manager and his senior staff. Also, Cordial, through its managing member

Edwards, was also active in the governance of XpresSpa Atlanta, with the purpose

of improving the performance of the A store, building a positive relationship

within the concessions community, and elevating XpresSpa’s image with the

Airport concessions management. Edwards worked in a constructive manner to

build a good professional relationship with Holdings and its senior management.

Edwards also lobbied Airport Management successfully for XpresSpa Atlanta A to

be allowed to bid on an impending RFP for additional stores.

                                      52.

      For more than a year after the Atlanta City Council had approved the D, E,

and F lease agreement with XpresSpa Atlanta, the lease inexplicably sat on Reed’s

desk for more than a year. Finally, Reed executed the lease on behalf of the City in

December 2013. (The body of the D, E, and F stores lease, as well as pertinent

ACDBE materials, is attached as Exhibit 9).

                                      53.

      Under the ACDBE Regulations, the City was required, through its Office of

Contract Compliance (“OCC”) along with the Department of Aviation, to conduct

an annual Commercially Useful Function (“CUF”) performance review of the

                                        24
        Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 25 of 147




XpresSpa Atlanta joint venture to ensure that it was operating in the manner

required under the ACDBE Regulations and to ensure that Cordial was performing

a CUF within the joint venture. Out of the three years that Cordial had been a

partner in the joint venture, the City had conducted only one of three mandated

annual CUF performance reviews, which was done in September 2013.

Representatives from both Cordial and Holdings participated in the CUF

performance review. During this review, Holdings was very complimentary of

Cordial and Edwards as its ACDBE joint venture partner. In general, the joint

venture was given high marks and Cordial was found by the City to be

participating in the joint venture in a manner commensurate with its ownership

interest and profit participation. Notwithstanding the generally overall positive

review provided by the City to the joint venture, it was in this meeting that

XpresSpa Atlanta was told by the City that the joint venture’s ACDBE

participation goal was 40% in the A store lease and that this deficiency should be

corrected. XpresSpa never took steps to correct this deficiency as directed by the

City.

                                       54.

        In addition to the participation level, the City also questioned whether the

joint venture was in compliance with some of the ACDBE Regulations. For


                                         25
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 26 of 147




instance, the ACDBE Regulations required that the ACDBE firm participate in

budget preparation and have some budgetary control as to the area of work it was

performing.    Holdings had never allowed Cordial to participate in the yearly

budget planning and refused Cordial’s requests to be included in the process. The

ACDBE Regulations spoke to a joint venture bank account, which did not exist.

The ACDBE Regulations required the ACDBE firm to have some purchasing

authority on behalf of the joint venture, which Cordial did not have. During the

City’s CUF performance review, the City and Airport representatives stated that

both the prime concessionaire and the ACDBE concessionaire could and would be

held accountable for regulatory noncompliance and directed the joint venture to

address these deficiencies.

                                        55.

      Although Cordial agreed with the assessment that it was performing a CUF

within the joint venture, Cordial also accepted the City’s directives and concluded

(i) that it needed to completely fulfill its roles and responsibilities and (ii) that it

need to work with Holdings to address the deficiencies pointed out by the City to

achieve full compliance with the ACDBE Regulations. Based upon this review

and the City’s directions, Cordial sought to address these areas of concern,




                                          26
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 27 of 147




however, it was unable to make any meaningful progress in resolving these issues

because of Holdings’ resistance in doing so.

                                      56.

      In addition to participation level and proper joint venture roles and

responsibilities, there were several other business issues that existed between

Cordial and Holdings that required resolution. First, there was an ongoing problem

with Holdings’ commingling goods, services, and expenses on a regular basis

between the A store, in which Cordial had an interest, and the C store, which

Holdings operated 100% without the required ACDBE participation.              This

commingling did not allow for proper accounting and was occurring to the

detriment of Cordial. When Cordial asked the store manager to inform it how the

goods and services were accounted for between the two stores, the email response

was that Holdings had told him to treat the stores as if they were one. Thus, there

was no accounting method in place. Second, the purchase price which B&P had

insisted on for Cordial to purchase its interest in the A store violated the ACDBE

Regulations in that it would have Cordial reimbursing Holdings for more than 80%

of the capital investment in the A store in exchange for only a 36% membership

interest. Conversely, Holdings’ 64% interest would ultimately have less than 20%

capital investment. These terms were not in compliance with the regulations which


                                        27
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 28 of 147




require that an ACDBE firm’s capital contribution must be commensurate with its

ownership. Upon learning of this price discrepancy, the regulations regarding

contribution and ownership being commensurate, and upon Holdings having issued

a material restatement of XpresSpa Atlanta projected earnings in April 2013,

Cordial sought from Holdings an appropriate purchase price adjustment based on

these conditions.   Third, Cordial became aware that Holdings was secretly

pursuing additional business opportunities at the Airport with other ACDBEs and

electing not to honor Cordial’s right of first offer to participate in such

opportunities as set forth in the XpresSpa Atlanta Operating Agreement.

                                     57.

      In December 2013, following needlessly antagonistic communications by

Holdings to Cordial on these issues, Cordial sought out the advice of the City.

Specifically, Cordial members Edwards, White, and Wilson met with then Airport

General Manager Miguel Southwell, along with some of his senior staff, to apprise

them of the joint venture problems and to seek assistance in addressing the issues

in a positive and constructive manner with Holdings. In seeking out this meeting,

Cordial acted within its rights under the federal ACDBE program.          Cordial

informed Holdings of its meeting with the Airport management and their

recommendations, which angered Holdings greatly. In a meeting with White in


                                       28
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 29 of 147




New York, Moreton Binn complained bitterly that in all of the years of XpresSpa’s

business, it had never had one of its ACDBE partners go to an airport to complain

about it. Shortly following this, Holdings began a campaign of retaliation against

Cordial which has continued to the present time.

                                           58.

      As   an    essential     part   of    Holdings’   crusade   to   end   Cordial’s

membership/ownership in XpresSpa Atlanta, Holdings began a cruel, mean-

spirited, and vindictive campaign to vilify Edwards. “Truth” was no deterrent in

this campaign, as Holdings made numerous demonstrably false and malicious

statements in this unconscionable effort. This malicious effort began in early 2014

and has never abated.        These false and malicious attempts to vilify Edwards

included, but were not limited to, the following matters: (i) Marisol Binn

fabricating an outright lie that Edwards had threatened to come to New York to

assault her following a conversation between the two regarding Cordial’s desire to

be trained on the A Store point of sale system. Mrs. Binn’s comments were

outrageous and completely disproven by contemporaneous communications

between the two, yet Holdings repeated this false statement over and over again to

the City; (ii) XpresSpa asserted to the City that Edwards’ effort to prevent an

employee (massage therapist), who was not supposed to have access to the store’s


                                            29
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 30 of 147




point of sale system, from having such access was Edwards’ creating a “hostile”

working environment for this employee; when such employee finally gained access

to the A store’s point of sale system after Holdings blocked Edwards from

participating in the store’s management and operations, this employee embezzled

tens of thousands of dollars from the store including ordering a massage chair

(Billed to the A Store) that he had delivered to his home; (iii) Holdings told the

City that Edwards had created legal exposure for XpresSpa Atlanta by failing to

report a workers compensation claim on a timely basis, when emails clearly

demonstrate that Holdings and Cordial were notified of the claim at exactly the

same time by Holdings’ regional manager and A store manager; (iv) Holdings

asserted that Edwards controlled the management of the A Store and that the Store

was financially underperforming because of her, notwithstanding that Cordial was

not involved in any budgeting preparation for the store and as has been noted

earlier, neither Cordial nor Edwards on Cordial’s behalf had control over a single

dollar of the store budget, and Holdings admitted in emails and discussions that it

had done a poor job of hiring store employees and otherwise managing the store;

and (v) Holdings falsely asserted that OCC had instructed Holdings not to meet

with Cordial in a session scheduled to discuss the XpresSpa Atlanta joint venture

issues, and when an inquiry was made to OCC by Cordial, OCC’s Director


                                        30
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 31 of 147




informed Cordial that he had told Holdings the exact opposite. Holdings later

confessed that it was Holdings and its attorney’s (Coleman) decision not to meet

with Cordial. This vilification campaign which was targeted at Edwards was done

with the specific intent to injure and harm her and Cordial and was occurring with

the City’s knowledge.

                                     59.

      In April 2014, Holdings began raising questions about Cordial’s ACDBE

certification status. Contemporaneously with making this inquiry, Holdings made

a demand on Cordial for their second payment of $200,000 under the XpresSpa

Atlanta Purchase and Sale Agreement. Cordial informed Holdings that Cordial

was ACDBE certified, noted that GDOT continued to list the firm on the agency’s

ACDBE registry under its original name, Montclair, and informed Holdings that it

had submitted the appropriate paperwork for the update of GDOT’s ACDBE

registry in the summer of 2012. Cordial also timely made the second installment

payment of $200,000 via wire transfer in response to Holdings’ demand.

                                     60.

      Despite the fact that Cordial remained ACDBE certified and had timely

remitted the $200,000 second installment payment, Holdings and its attorneys

continued to raise questions about Cordial’s certification status and began

                                       31
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 32 of 147




affirmatively asserting, without any bases, that Cordial was not ACDBE certified.

Also, Holdings’ position lacked legal merit, both under Georgia corporate law and

the ACDBE Regulations. Cordial rejected these assertions as it steadfastly and

correctly maintained that it was ACDBE certified. It also forwarded Holdings

copies of the ACDBE regulations to provide its joint venture partner clarification

on the issue they were raising, but Holdings rejected this information. Instead,

Holdings was singularly focused on manufacturing an ACDBE issue, where one

did not exist, for the sole purpose of creating an avenue to retaliate against Cordial

by terminating it from the joint venture. Neither the City, GDOT, nor the FAA had

raised concerns regarding Cordial’s certification, only Holdings. It was Holdings

who relentlessly did so under the disingenuous guise of being concerned about the

ACDBE program. This is the same Holdings that had just signed the Second

Amendment a few weeks prior to trying to terminate Cordial. This is the same

Holdings that has spent the majority of their years of the Airport contract (i)

violating the rules and regulations of the federal ACDBE program; (ii) blocking

ACDBE’s from participating and enjoying their share of the contracts; and (iii)

appropriating funds that were earmarked for ACDBE’s participating in this

federally protected program.




                                         32
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 33 of 147




                                         61.

      During the period of time from September 2013 through the spring of 2014,

Wilson consistently expressed her views, both verbally and in writing, that Cordial

was on the right side of the business and legal issues in its dispute with Holdings.

In one of her more pointed email statements, Wilson wrote that allowing Holdings

to make certain questionable expenditures against the XpresSpa Atlanta budget

was tantamount to Cordial “financing its own oppression” (Exhibit 10).

                                       62.

      In the late spring and early summer of 2014, a conspiracy arose that

involved Holdings, Holdings’ legal counsel (Michael Coleman), Parks, Jr., and

Wilson. Parks, Jr. and Coleman, who are neighbors, had begun to confer regularly

about the Holdings/Cordial dispute. Eventually, the object of the conspiracy was

that (i) Parks, Jr. and Wilson began to align themselves with and support Holdings

in its efforts to end its business relationship with Cordial; (ii) Parks Jr. would use

his influence with his childhood friend, Reed, to turn the City against Cordial; and

(iii) in return, Holdings would replace Cordial with Wilson and Parks, Jr.

                                       63.

      Parks, Jr. stood to benefit financially from this conspiracy. On information

and belief, Parks, Jr. maintained a hidden ownership interest in Wilson’s

                                         33
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 34 of 147




membership in Cordial. Parks, Jr.’s participation in this conspiracy adverse to

Cordial was in direct violation of his wife K. Parks’ written commitment that no

one acting on her behalf would be involved in Cordial’s affairs. (Exhibit 6).

                                       64.

      With its superficial pretext of supporting the federal ACDBE program,

Holdings was highly concerned about having a public dispute with yet another

ACDBE firm at the Airport and took acts in furtherance of the conspiracy to have

Wilson and Parks, Jr. become its endorsers, while it demeaned and disparaged

Cordial and its members Edwards and White. Holdings began offering Wilson

travel, perks, and other things of value, which she willingly accepted. In turn,

Wilson altered her position completely about Holdings’ transgressions against

Cordial. Further, Wilson, in conjunction with Holdings, began to purport to make

joint venture decisions binding as to Cordial, even though she (i) was not the

president or managing member of Cordial; (2) had no governance authority to

make decisions for Cordial; and (iii) held only a 12.5% interest in Cordial. By late

summer, Holdings had declared to Cordial and the City that it would only work

with Cordial, through Wilson, a position in complete disregard of Cordial’s rights

to independent governance of its affairs and in direct defiance of the ACDBE

Regulations.   Holdings attorney also sent emails to the City describing Azure as


                                         34
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 35 of 147




Holdings’ new ACDBE partner. Cordial filed a complaint with the City’s OCC

regarding Holdings’ interference in Cordial’s internal governance and their attempt

to replace Cordial with one of its members. The City’s OCC did nothing to

address the situation.

                                      65.

      In the spring of 2014, as Holdings began to challenge Cordial’s certification

status, Cordial timely submitted its required annual documents to GDOT and again

requested that the agency act upon the information Cordial had submitted to

GDOT in the summer of 2012 by updating its ACDBE registry to reflect Cordial’s

ownership and name changes.

                                      66.

      Consistent with her misconduct in 2012, Jones continued to work against

Cordial’s interests in 2014. Unbeknownst to Cordial at the time, in June 2012,

within days after Cordial had changed its name from Montclair, Jones organized a

new company, MD-Jones, of which she was the sole owner. Jones gave the new

company Cordial’s previous name Montclair Douglas in an attempt to confuse

GDOT and to appropriate Cordial’s business interest. In the years 2013 and 2014,

Jones and Williams intentionally sought to mislead GDOT into recognizing her

new company as the ACDBE certified firm listed on the GDOT registry as

                                        35
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 36 of 147




Montclair.   Without Cordial’s permission, Williams illegally released private

Cordial documents to GDOT, which documents had not been requested by the

agency. These documents were quickly seized and improperly used by Holdings’

attorney to bolster Holdings’ false assertion that Cordial was not ACDBE certified.

In numerous communications, Holdings’ attorneys misused and misrepresented the

contents of these documents to GDOT, USDOT, the City, and the Federal Aviation

Administration (“FAA”) in an unrelenting pursuit to label Cordial as not certified

as an ACDBE. On information and belief, the action by Williams in releasing

these private documents was an intentional act taken on behalf of Jones to place

Cordial’s private documents in the public domain, so that they could be obtained

and weaponized by Holdings’ attorney, as part of Jones and Williams’ efforts to

provide assistance to Holdings adverse to Cordial.

                                      67.

      Cordial corresponded with GDOT several times citing the ACDBE

Regulations and setting forth the correct analysis and information regarding the

firm’s ACDBE certification status, i.e., Cordial’s name change did not make it a

different legal entity under Georgia law and 49 C.F.R. § 26.83(h) provided that

Cordial remained certified until it was decertified. Jones and Williams likewise

corresponded with GDOT opposing Cordial’s efforts to have GDOT update its


                                        36
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 37 of 147




registry. Unbeknownst to Cordial, during this period of time, Holdings’ attorney

(Coleman) was also lobbying a senior executive at GDOT for the agency to take

adverse action on Cordial’s ACDBE certification. Influenced by the actions of

Jones, Williams, and Coleman, GDOT failed to take any action.

                                     68.

      In June 2014, the City circulated to XpresSpa Atlanta a proposed Second

Amendment to the A store lease. (the “Second Amendment” attached hereto as

Exhibit 11). Holdings executed this lease on behalf of XpresSpa Atlanta. The

Second Amendment articulated a policy that if an ACDBE firm had problems with

its ACDBE certification, the prime concessionaire and the City should work with

the ACDBE firm in addressing such issues.       On July 1, 2014, Holdings, in

complete disregard of (i) having demanded and received the second installment of

$200,000 in April 2014 and (ii) the policy set forth in the Second Amendment,

unilaterally declared that it was terminating Cordial’s membership/ownership

interest in XpresSpa Atlanta because of Holdings’ fabricated contention that

Cordial was not ACDBE certified. Cordial replied that the purported termination

was legally invalid. Later in August 2014, Holdings stated that it was adjusting

Cordial’s termination date to October 5, 2014 to give Cordial time to address its

ACDBE certification status. Cordial rejected this position as well and maintained


                                       37
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 38 of 147




that it was certified and had never been decertified by GDOT.          Cordial also

brought this termination matter to the City’s attention, but it failed and refused to

take any action.

                                       69.

       GDOT continued its failure to update its ACDBE registry to reflect

Cordial’s ownership and name changes. In the fall of 2014, GDOT strongly

intimated that Cordial filing a new application for ACDBE certification would

break the impasse and lead to GDOT’s recognition of Cordial’s ACDBE

certification status.

                                       70.

       Notwithstanding the fact that Cordial knew that it remained certified as an

ACDBE firm under the ACDBE Regulations and applicable state law, Cordial,

under express protest, filed a new application for ACDBE certification in

September 2014. Following a minimal review by GDOT’s staff and continuing

interference and lobbying of officials at the agency by XpresSpa’s lawyer, GDOT

rejected Cordial’s ACDBE application on November 9, 2014.




                                         38
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 39 of 147




                                       71.

      During the summer of 2014 through October 2014, while it was improperly

raising issues about Cordial’s ACDBE certification status, Holdings decided that it

would launch a new retaliation against Cordial, this time it was financial

retaliation. Holdings began diverting management fee moneys payable to Cordial

(3.6% of monthly gross sales) away from Cordial’s business office and instead sent

these moneys to Wilson’s home address as a reward for her betrayal of Cordial.

Cordial immediately notified OCC, which office is responsible for ensuring

compliance with the ACDBE Regulations. OCC refused to enforce with Holdings

the ACDBE Regulations and its own policies regarding proper payment of moneys

to ACDBE firms. Cordial also made numerous demands on Wilson, who refused

for several months to remit these moneys to Cordial’s corporate office.

                                       72.

      Since October 2014 until the present time, Holdings has not remitted

management fees due to Cordial. Instead, they have illegally diverted these funds

to Azure, Parks, Jr., and MMC. Since 2014, Holdings has not remitted to Cordial

its share of profit distribution from the joint venture XpresSpa Atlanta. Instead, it

has illegally diverted these finds to Azure, Parks, Jr., and MMC. The City was

made aware of the diversion of funds due to Cordial, but the City refused to act.


                                         39
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 40 of 147




Since 2014, Holdings has maintained that Cordial has been terminated, even

though Holdings has continuously worked with a Cordial member, Wilson,

throughout this entire period of time. Cordial repeatedly made Holdings aware that

Wilson was still a member of Cordial. Undaunted Holdings proceeded, even

though they knew that Wilson remained a member of Cordial and that she was in

breach of her fiduciary responsibilities owed to Cordial and her fellow Cordial

members. Holdings’ actions in this regard were in furtherance of the conspiracy

with Holdings, Wilson, Parks, Jr., and Jones to injure Cordial.

                                       73.

      In February 2015, Cordial, pursuant to its appeal rights under the ACDBE

Regulations, prepared to file an appeal to USDOT of GDOT’s denial of Cordial’s

September 2014 ACDBE application. On the eve of Cordial’s deadline to file its

appeal with USDOT, Jones, acting in conspiracy with others, including but not

limited to Holdings, Azure, Wilson, and Parks, Jr., sent a demand letter to Edwards

demanding that she cease and desist from acting on behalf of Cordial in filing an

appeal with the USDOT, and falsely claiming that she (Jones) was the sole owner

of Cordial and the only person authorized to act on behalf of the company. This

patently libelous letter also accused Edwards of “identity fraud”. Jones’ widely

circulated her defamatory letter to Holdings, GDOT, USDOT, FAA, the Internal


                                         40
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 41 of 147




Revenue Service, the Georgia Department of Revenue, the City, and Cordial’s

bank (Fidelity National Bank).

                                       74.

      This letter was maliciously designed to injure Cordial and Edwards and to

interfere with Cordial’s appeal of GDOT’s decision. Like Wilson, Jones was then,

and remains now, a member of Cordial. Her grossly improper action was in

complete violation of her fiduciary duties to Cordial and her fellow Cordial

members. As a sign of its desperation, dishonesty, and collusion with Cordial

partners Jones and Wilson, Holdings referenced this letter in an attempt to paint

Cordial in a negative light in several of its writings to the City, even though

Holdings knew or should have known that the letter was manifestly false.

Holdings’ actions in this regard were in furtherance of the conspiracy with

Holdings, Wilson, Parks, Jr., and Jones to injure Cordial.

                                       75.

      At some point in the late winter, early spring of 2015, the City hired William

K. Whitner (“Whitner”) of the law firm Paul Hastings, LLP to represent the City

with respect to the Cordial/Holdings dispute. Like Parks, Jr., Whitner is a close

friend of Reed. Whitner lacked any meaningful experience in ACDBE matters



                                         41
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 42 of 147




prior to being hired and failed to understand the application of the regulations of

the federal ACDBE program. Since being hired, his primary role appears to have

been to provide the City with cover for its continued noncompliance with the

ACDBE Regulations. Since representing the City in this matter, Whitner’s firm

has billed the City more than $1 million in legal fees during the course of his

representation, and his billing of fees to the City regarding this matter continues to

this day. As reflected in most of his communications to the FAA, Whitner’s lack

of experience and understanding of (i) the ACDBE Regulations and (ii) the role of

Airport Sponsors in this federally protected program contributed to the City being

continuously found by the FAA to be out of compliance with the governing

regulations of the ACDBE Program. Whitner has committed to writing, and the

City has willingly accepted legal positions that are frivolous and completely

inconsistent with the plain meaning of the ACDBE Regulations. In addition to his

writings being in violation of the ACDBE Regulations, they encroach upon the

City’s own adopted rules and regulations.        Reed used Whitner as a cudgel in

Reed’s efforts to destroy Cordial’s business interest in XpresSpa Atlanta and to

promote Holdings’ and Parks, Jr.’s interests despite (i) Holdings’ well documented

violations of the ACDBE Regulations at the Airport and (ii) the repeated directives

to the City by the FAA to enforce Cordial’s contract. Also, as will be detailed in


                                         42
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 43 of 147




paragraphs below, Whitner became a willing collaborator with Holdings’ attorney

(Coleman) in the sustained and malicious effort to destroy Cordial’s business

interests.

                                       76.

       On April 1, 2015, the City issued a notice to Holdings of the termination for

convenience of all three of XpresSpa leases (A Store lease, C store lease, and D, E,

and F store leases) at the Airport effective April 30, 2015. The termination for

convenience notice was issued by the City to Holdings without any prior

knowledge on Cordial’s part. Holdings did not share the termination notice with

Cordial. After it got wind of the existence of the termination notice, Cordial asked

the OCC to provide the company with a copy that it was entitled to receive. OCC

directed Cordial to file an Open Records Act request to obtain it.

                                       77.

       On April 7, 2015, following Holdings purported termination of Cordial from

XpresSpa Atlanta and following the City’s termination for convenience notice of

the XpresSpa leases, Moreton Binn, on behalf of Holdings, sent an email to Miguel

Southwell (then the Airport’s General Manager) stating that Edwards and Cordial

were no longer able to be “disruptive”, Wilson (Azure) was Holdings’ new

ACBDE business partner, and Parks, Jr. was their new “business advisor” of the

                                         43
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 44 of 147




venture. (Exhibit 12). On April 18, 2015, Cordial filed a complaint with the FAA

Office of Civil Rights contending that the City was not in compliance with its

obligations under the ACDBE Regulations and that it had improperly allowed

Holdings to terminate Cordial.

                                     78.

      During the period between April 1, 2015 and June 23, 2015, the City and

Holdings were in constant discussions and a friendly negotiation to rescind the

termination for convenience notice. During this period of negotiation, both the

City and Holdings refused to have any meaningful communication with Cordial

regarding these discussions, though the XpresSpa Atlanta Operating Agreement

required Cordial to be involved in discussions regarding its business.    Whitner

also sent communications to Cordial’s attorney that members of Cordial were

directed not to contact any City or Airport officials under any conditions because

the parties were now “adverse to each other”. These comments by Whitner again

reflected his lack of understanding of the ACDBE program as the regulations

authorize ACDBEs to communicate with the program Sponsor when issues arose.

These comments by Whitner were also part of the ongoing plan by the City to keep

Cordial in the dark about what was transpiring with its business interest.

Unbeknownst to Cordial at the time, the City and Holdings had reached a secret


                                       44
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 45 of 147




agreement which they began executing. Cordial would find out later via open

records act documents the terms of the City/Holdings deal. Holdings offered to

increase the ACDBE ownership percentage in XpresSpa Atlanta to 45% in

exchange for the City allowing Holdings to terminate Cordial and substitute Azure

and MMC (each as 22.5% ACDBE partners) in XpresSpa Atlanta. (Exhibit 13).

The City and Holdings also reached an agreement that XpresSpa Atlanta would

indemnify the City from any expenses or losses that might arise from Cordial suing

the City and challenging its purported termination. Holdings’ attorney sent a letter

to the City confirming the indemnification. (Exhibit 14). which the City did not

object to nor contradict as an accurate understanding of the parties’ agreement.

What became evident was the City’s willingness and support in the Holdings’

conspiracy to take Cordial’s investment of $450,000 and award it to Reed’s

friends.

                                      79.
      In May 2015, during the midst of the City/ Holdings secret negotiations,

GDOT issued a letter to Cordial rescinding its November 2014 denial of Cordial’s

ACDBE certification application.      (Exhibit 15).   GDOT had conferred with

USDOT and determined that Cordial had indeed been continuously certified since

April 2011 (as Cordial had consistently maintained to the City and XpresSpa) and


                                        45
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 46 of 147




that GDOT should not have required Cordial to file a second ACDBE application.

Also, in May 2015, USDOT also issued a letter to Cordial and ruled that its appeal

submission was now moot in light of GDOT’s rescission of its denial and its

recognition of Cordial’s continued ACDBE certification status.      (Exhibit 16).

Within a day of receipt by Cordial, both documents were provided to the City and

Holdings.

                                     80.

      Despite the fact that Cordial’s continuous ACDBE certification status had

been conclusively verified by GDOT and USDOT in May 2015 and any ambiguity

removed, Holdings continued to maintain that its termination of Cordial was

proper and the City continued to entertain Holdings in this falsity. Following

USDOT’s letter in May 2015, Coleman contacted USDOT in a desperate attempt

to convince USDOT to reverse itself and render a decision adverse to Cordial on

the ACDBE certification issue. Offended by Holdings’ contacts with his office, a

senior USDOT official reprimanded and rebuffed Coleman for his improper

interference by stating in an email to Coleman: “I take exception to your quoting

me out of context…in [the Cordial ACDBE certification matter in] which you

represent neither party. I am sure that you know that our office handles DBE

appeals and your client has none before us . . . Please desist in attempts to


                                       46
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 47 of 147




involve this Office in your ongoing disputes in Georgia.”. (Exhibit 17). The

City, as the sponsor of the Airport’s ACDBE Program, acquiesced and did not

challenge Holdings’ position. Holdings continued its refusal to remit management

fee income and profit distributions to Cordial. Holdings continued to treat Azure

(Cordial’s 12.5% member Wilson’s firm) as if it was the 36% ACDBE partner in

XpresSpa Atlanta, rather than Cordial (pending the increase in ACDBE ownership

percentage to 45% and the proposed addition of MMC as an entity substituted for

Cordial). City officials continued to take no actions to bring Holdings into

compliance with the ACDBE regulation.          The City, Reed, Holdings, Azure,

Wilson, MMC, Hutchinson, Jones, MD-Jones, Parks, Jr., and others continued to

conspire with each other to harm Cordial’s business interests.

                                      81.

      Despite the fact that Cordial’s continuous ACDBE certification status had

been conclusively verified by GDOT and USDOT in a manner that was consistent

with Cordial’s stated position to Holdings and the City, the City continued to

support Holdings’ position that it had terminated Cordial. The City maintained this

position despite the fact that Holdings had never sought, and the City had never

issued, a written finding of good cause for Cordial’s termination, as required by 49




                                        47
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 48 of 147




C.F.R. § 26.53(f), which sets forth both procedural requirements and substantive

restrictions on when a prime concessionaire can terminate an ACDBE firm.

                                      82.

      Within a few days of receiving Holdings’ confirmation of its

indemnification undertaking as to a possible Cordial lawsuit, the City, on June 23,

2015, rescinded its termination for convenience of the three XpresSpa leases. On

this same date, Whitner emailed Coleman (Holdings’ attorney) the Substitution

Forms to swap out Cordial. Acting consistently with the agreement that it had

reached with the City, Holdings promptly submitted paperwork to substitute Azure

and MMC, as its ACDBE members in XpresSpa Atlanta in place of Cordial. Also,

consistent with the agreement that Holdings had reached with the City, it purported

to raise the ACDBE percentage in the joint venture to 45% (from Cordial’s 36%)

and divided it between Azure and MMC, 22.5% each.

                                      83.

      At the time that Holdings submitted paperwork proposing to substitute

Azure and MMC for Cordial, the City, Reed, Holdings, Azure, Wilson, MMC,

Hutchinson, Jones, MD-Jones, and Parks, Jr. knew that Cordial’s ACDBE

certification status was confirmed as a matter of law by GDOT, the certifying

agency, and by USDOT, GDOT’s reviewing agency. Records reflect that none of

                                        48
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 49 of 147




the conspirators addressed Cordial’s $450,000 capital investment as they cemented

plans to misappropriate Cordial’s business for Reed’s friend and partners.

                                      84.

       After Holdings’ contention that Cordial was not ACDBE certified was

conclusively refuted by GDOT and USDOT’s pronouncements, Holdings quickly

abandoned this meritless and false position and asserted that its grounds for

seeking Cordial’s termination was a “performance default”. After conferring with

other conspirators, Holdings quickly realized that its contention of a “performance

default” was also meritless and false. Within a matter of a few days, Holdings

submitted amended paperwork stating its grounds for Cordial’s termination was a

“contract default”. This new and still false allegation was a continued attempt by

Holdings to rehash Cordial’s ACDBE certification status, which had already been

confirmed by GDOT and USDOT, the true regulating authorities as to the issue of

certification.

                                      85.

       In response to Holdings’ paperwork seeking substitution for Cordial, Cordial

wrote to the City that there were no valid grounds for Holdings to request Cordial’s

termination or for the substitution of Azure and MMC for Cordial. Moreover,



                                        49
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 50 of 147




Cordial stressed repeatedly to the City that it was not in compliance with 49 C.F.R.

§ 26.53(f).

                                      86.

      The City finally accepted and acknowledged its noncompliance with 49

C.F.R. § 26.53(f) by returning the substitution paperwork to Holdings in July 2015

and informing Holdings that it was required to comply with the requirements of 49

C.F.R. § 26.53(f). (Exhibit 18).

                                      87.

      On August 3, 2015, Holdings, as required by 49 C.F.R. § 26.53(f), sent

Cordial a letter regarding Holdings’ request to terminate Cordial and substitute

other firms. Cordial responded in writing to Holdings and the City why the

requested grounds to terminate were factually and legally invalid. Subsequent

letters ensued between Holdings and Cordial setting forth the parties’ respective

positions.

                                      88.

      After Cordial and Holdings had submitted their respective letters on the

issue of Cordial’s termination, the City, rather than reach the conclusion that the

facts demanded, i.e., there was no good cause for Cordial’s termination, instead



                                        50
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 51 of 147




decided to punt the ball down the field by ordering the parties to mediation, which

was conducted on December 1, 2015. The City and its outside counsel attended

the mediation but it did so only to give the perception that they were trying to

assist the parties in working out their differences. Even though it requested the

parties attend the mediation, the City refused to meaningfully participate in the

session and failed to show any leadership towards resolution of the matters

between the parties. Instead, approximately ten City officials, led by the City’s

outside counsel, Whitner (presumably billing Atlanta taxpayers for each minute),

chose to sit together in a room down the hall for over eight hours without ever

substantively engaging Cordial on any issue related to parties’ dispute or without

attempting to fulfill the City’s mandatory stewardship role as a Sponsor of the

federal ACDBE program.

                                      89.

      On December 18, 2015, the FAA issued its investigative report on Cordial’s

complaint against the City. (Exhibit 19). The FAA found that the City was

indisputably noncompliant with the ACDBE Regulations in numerous respects: (i)

It found that the City had never reviewed the joint venture agreements for

compliance with the ACDBE Regulations; (ii) It found that the City had not

appropriately monitored the joint venture; (iii) It found that the City had only


                                        51
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 52 of 147




conducted one annual performance review in the three years of the existence of the

joint venture; (iv) It found that the City had not investigated Cordial’s complaints

of retaliation against Holdings; (v) It found that Holdings had violated 49 C.F.R. §

26.53(f) by purporting to terminate Cordial without a prior written finding of good

cause; and (vi) It found that the City was noncompliant with the ACDBE

Regulations by acquiescing in Holdings’ purported termination action. The FAA

directed the City to enforce Cordial’s joint venture agreement with Holdings and

ensure payment of all outstanding moneys due to Cordial. The FAA also directed

the City to take corrective actions to address its noncompliance with the ACDBE

Regulations.

                                      90.
      In response to the FAA’s report, the City issued a Corrective Action Plan

(“CAP”) in January 2016. The first several pages of the CAP were a harangue by

the City against Cordial, which clearly evidenced the City’s bias, antagonism and

hostility towards Cordial. The balance of the CAP stated that the City would

conduct two hearings, a non-evidentiary hearing on Cordial’s claim of retaliation

against Holdings and an evidentiary hearing on Holdings’ request to terminate

Cordial and substitute other firms. The CAP intentionally ignored the FAA’s

mandate that the City enforce Cordial’s rights in the XpresSpa Atlanta Operating


                                        52
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 53 of 147




Agreement (i.e., direct Holdings to pay Cordial the amounts due under the

agreement) and to review the joint venture agreements for compliance with the

ACDBE Regulations.

                                      91.

      After reading the City’s disparaging passage about Cordial set forth in the

CAP, Cordial called upon the City to recuse itself from the proposed administrative

hearings. Cordial also communicated its concerns to the FAA that the City had

obviously become aligned with and a partisan for Holdings and biased against

Cordial. Recognizing the City’s bias, the FAA also requested that the City recuse

itself. In a letter to the FAA dated February 25, 2016, the City rejected both

requests. (Exhibit 20).

                                      92.

      On the eve of the first hearing on Cordial’s claims of retaliation, Cordial

received a copy of Holdings’ mediation statement for the December 1, 2015

mediation in response to a Georgia open records act request (Excerpts from

mediation statement are attached as Exhibit 21). Holdings’ attorney had copied

city officials on the document and converted what would otherwise have been a

private document into a public record. This mediation statement confirmed the

collusion between the City and Holdings and described in great detail the

                                        53
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 54 of 147




agreement that the City had reached with Holdings in June 2015 to rescind the

termination for convenience of XpresSpa leases in exchange for, among other

things, allowing the termination of Cordial and a letter of indemnification from

XpresSpa Atlanta.

                                       93.

      Upon learning that the City and Holdings had already reached an agreement

as to an ultimate issue in the Cordial/ Holdings dispute (i.e., whether good cause

existed for Cordial’s termination and substitution of other firms), which it had not

disclosed to Cordial or the FAA, Cordial intensified its demand that the City recuse

itself from the hearings. The City continued its refusal to recuse itself and insisted

upon serving as the arbiter of the disputes between Cordial and Holdings.

                                       94.

      The City failed to conduct an investigation of Cordial’s retaliation

complaints prior to the hearing. The City also failed to interview Cordial regarding

Holdings’ more than 30 retaliatory acts against Cordial. In February 2016, the City

conducted a non-evidentiary hearing on Cordial’s complaint of retaliation against

Holdings.     Following the hearing, the City issued a predictably biased ruling

completely in favor of Holdings and against Cordial. The ruling attempted to




                                         54
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 55 of 147




address only a handful of Cordial’s specific claims of retaliation by Holdings,

while the vast majority of these claims were completely ignored by the City.

                                      95.

      One of Cordial’s claims of retaliation against Holdings pertained to

Holdings issuance in April 2015 of Cordial’s K-1 for its share of partnership

income for the tax year 2014. Cordial’s 2014 K-1 reported that its share of

partnership income was $159,127. However, Holdings refused to distribute these

funds to Cordial. As a result, Cordial members had to recognize taxable income on

moneys Cordial had not received.       At the non-evidentiary hearing, Holdings

claimed that it was justified in this improper action on the doctrine of “phantom

income”, which was wholly inapplicable to the facts at hand. However, the City

accepted Holdings’ specious rationale, lock, stock, and barrel, and so noted in its

biased, partial ruling.

                                      96.

      Later in February 2016, the City conducted the evidentiary hearing on

Holdings’ request to terminate Cordial. Cordial member Wilson appeared as a

Holdings witness and provided false testimony as part of her continuing conspiracy

to injure Cordial and to appropriate Cordial’s business opportunity for Azure,

Parks, Jr., and herself. In a blatant demonstration that the fix was on against

                                        55
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 56 of 147




Cordial and in favor of Holdings, Holdings’ attorney (Coleman) in a disinteresting

manner read the newspaper during most of the hearing. In the City’s unrelenting

effort to manufacture justification to rule against Cordial, the City spent a

substantial part of the hearing raising issues about Cordial’s ACDBE certification

status, which status had been resolved by GDOT and USDOT in May 2015.

                                      97.
      Following the termination hearing, the City predictably issued another one-

sided ruling in favor of Holdings and against Cordial. As an example of the City’s

intractable bias against Cordial, it credited Wilson’s testimony as important to its

ruling, notwithstanding the glaringly obvious conflict of interest Wilson had and

her conspicuous violations of fiduciary duties to Cordial and her fellow Cordial

members.

                                      98.

      Further evidencing its intention to disregard the ACDBE Regulations and to

reach an outcome adverse to Cordial, and notwithstanding the applicable law and

facts, the City arrogantly asserted to the FAA the position that the City’s biased

rulings were final and beyond any administrative review by the FAA.            This

position was completely contrary to the express authority that the FAA reserved in



                                        56
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 57 of 147




its December 2015 investigative report and the express authority set forth in

USDOT regulations granting the FAA with oversight authority over airports’

determinations of whether good cause exists for the termination of an ACDBE firm

under 49 C.F.R. § 26.53(f).

                                     99.

      In letters dated May 5 and May 18, 2016 and an email dated June 1, 2016,

the FAA wrote the City and instructed it not to implement or take any further

action relative to the rulings from the two hearings until the FAA had conducted

and completed its review of the City’s implementation of the CAP. (Exhibit 22).

                                     100.

      In August 2016, FAA officials traveled to Atlanta and conducted three

separate meetings, one each with the City, Holdings, and Cordial to discuss the

ongoing dispute. Wilson, a member of Cordial, was also present at the FAA

meeting with Holdings.

                                     101.

      On October 4, 2016, the FAA informed the City that its CAP

implementation had been unsatisfactory in a number of material aspects and that

the City remained noncompliant with the ACDBE Regulations. (Exhibit 23),



                                       57
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 58 of 147




Among other things, the FAA informed the City that it had failed to conduct the

mandated review of the XpresSpa Atlanta joint venture documents for purposes of

assuring compliance with the ACDBE Regulations. The FAA noted that the City

had taken no steps to enforce Cordial’s contract rights and ensure payment of

monies due to Cordial. The FAA noted that the City had not investigated the vast

majority of Cordial’s retaliation claims against Holdings. The FAA recognized

that the City was not an impartial arbiter in the two hearings and rejected both of

the City’s rulings. The FAA ordered the City to retract such rulings and to have

the hearings conducted before an independent neutral third party. The FAA also

admonished the City for raising issues about Cordial’s ACDBE certification status

in the hearing and in the ruling, stating in plain terms that Cordial is and has been

an ACDBE.

                                       102.

      The City’s purported concern about Cordial’s ACDBE certification was a

pretext and also harmful to the City in that the FAA has prohibited the City from

counting any ACDBE participation on the A store concessions agreement since

October 2014, when Holdings improperly purported to terminate Cordial’s

membership interest in XpresSpa Atlanta.       Although the City has wrongfully

allowed Azure and MMC to operate in the A store with Holdings and to receive the

                                         58
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 59 of 147




profit distributions and management fee income due Cordial, the City has not been

able to count with the FAA any ACDBE credit for unentitled ACDBE’s Azure and

MMC’s activity due to the City’s noncompliance with the ACDBE Regulations, its

unsatisfactory implementation of the CAP, and its defiance of the FAA’s

directives. It is also noteworthy that the only time that XpresSpa Atlanta has had

creditable ACDBE participation in the A store has been when Cordial was active in

the joint venture. In fact, despite Holdings’ self-serving pronouncements about its

unwavering support for the ACDBE program, both XpresSpa Atlanta and

XpresSpa-JDEE went considerable portions of time since 2008 without the

required ACDBE participation, including periods when B&P or Holdings pocketed

100% of the revenues and profits from these companies, notwithstanding the City’s

ACDBE participation requirements.

                                      103.

      Following this October 2016 letter from the FAA, the City wrote back to the

FAA continuing to defy their directives and refusing to take measures to come into

compliance with the ACDBE Regulations. Among other things, the City amended

its ruling on Cordial’s retaliation complaint against Holdings, by summarily

rejecting, without any investigation, Cordial’s claims which the FAA had found the

City had not investigated in the first instance. Holdings likewise wrote a letter to


                                        59
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 60 of 147




the FAA insisting upon remaining noncompliant with the FAA’s ruling and

directives.

                                      104.

      On November 9, 2016, the FAA again wrote to the City restating its prior

findings and directives. (Exhibit 24).        Undaunted and obstinate, the City and

Holdings each sent letters continuing to defy the FAA’s directives, and instead,

both demanded a meeting with the FAA’s deputy administrator over the area of

civil rights. In a letter dated December 28, 2016, the FAA refused this request but

offered its mediation services to the City and Holdings. (Exhibit 25).

                                      105.

      In December 2016, Holdings was acquired by a private equity firm, Form

Holdings, LLC (“Form”). Instead of taking immediate steps to bring Holdings into

compliance with its contractual obligations to be governed by the ACDBE

Regulations and the FAA Office of Civil Rights’ findings and rulings in its

December 2015, October 2016, and November 2016 written communications,

Form caused Holdings to file a lawsuit against Cordial, Edwards, White and

Goswami in New York Supreme Court. Of course, Holdings did not sue its co-

conspirators Cordial members Wilson and Jones.              Holdings’ lawsuit was

misleading and dishonestly pled. As one glaring instance of Holdings’ lack of

                                         60
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 61 of 147




candor to the court, Holdings asserted that Cordial was not ACDBE certified by

relying upon the November 2014 GDOT ruling, but deliberately omitting from its

complaint and the courts view any mention of the May 2015 GDOT ruling

rescinding its earlier ruling. Holdings contended that it had suffered monetary

damage at the hands of Cordial based upon the City’s refusal to allow the D, E, and

F stores to have been built and opened.

                                       106.

       Holdings forwarded copies of the lawsuit to the City, who in turn promptly

forwarded the lawsuit to the FAA. The City, continuing to collude with Holdings,

declared that the pendency of this lawsuit should cause the FAA to suspend its

proceedings to bring the City into compliance with its obligations under the

ACDBE Regulations until such time as the lawsuit was resolved.

                                       107.

       Cordial found Holdings’ lawsuit to be frivolous and further retaliatory action

by Holdings against Cordial. Cordial filed a motion to dismiss the lawsuit in its

entirety.




                                          61
       Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 62 of 147




                                       108.

       In response to Cordial’s motion to dismiss, Holdings filed a first amended

complaint (“FAC”). The FAC added XpresSpa Atlanta as a party plaintiff and

dropped Goswami, who had been a passive investor in XpresSpa Atlanta, as a

party defendant. The FAC otherwise continued many of the same misleading and

dishonest features of the original complaint. Cordial moved to dismiss the FAC in

its entirety.

                                       109.

       Seeing no action from the City to obey the directives given to it months

earlier by the FAA’s Office of Civil Rights, Cordial in February 2017 filed a new

complaint against the City for its continuing noncompliance with the ACDBE

Regulations, pursuant to the provisions of 14 C.F.R., Part 16.         The Part 16

complaint is directed at a different office within the FAA with more definitive

enforcement authority.     One of the potential sanctions under the Part 16

proceedings for the City’s continued noncompliance with the ACDBE Regulations

is a reduction in the federal grant funding of the Airport. The City moved to

dismiss the Part 16 complaint, reiterating its position that the FAA’s administrative

proceedings should be terminated or stayed until the lawsuit between Holdings and

Cordial and its members had concluded.


                                         62
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 63 of 147




                                       110.

      The FAA denied the City’s motion to dismiss the Part 16 proceeding and

required the City to answer Cordial’s Part 16 complaint. (Exhibit 26).

                                       111.

      In September 2017, New York Supreme Court Judge Edward Ramos

conducted a hearing on Cordial’s motion to dismiss the FAC. (Exhibit 27). In the

hearing, he asked Holdings’ lawyer how Holdings had been damaged in light of

the fact that Cordial has always been ACDBE certified. Holdings’ lawyer could

not answer this question and when asked why Holdings had not commenced legal

action against the City, given that the City had not allowed the build out of the D,

E, and F stores. Holdings’ lawyer referenced the ongoing collusion between the

City and Holdings by stating “Because we worked out these issues”. Judge

Ramos responded “That’s nice. You don’t want to sue them [the City] because of

a political issue but you will sue this company [Cordial].”

                                       112.

      In November 2017, Judge Ramos entered an order dismissing the FAC in its

entirety. This ruling confirmed Cordial’s position that the FAC was frivolous and

without merit, legally or factually. (Exhibit 28).



                                         63
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 64 of 147




                                      113.

      With Judge Ramos’s ruling, a pattern was further established in this case, in

that every independent, neutral body which has been called upon to review issues

pertaining to the Cordial/ Holdings dispute has ruled in Cordial’s favor, including

the FAA’s Office of Civil Rights (on three separate occasions), USDOT, GDOT,

and the New York Supreme Court. The only party that has consistently ruled

against Cordial and in favor of Holdings has been the City, the federal

government’s Sponsor of the ACDBE program at Hartfield. The City’s rulings

remain invalid due to its manifest bias, antagonism, hostility, and discrimination

against Cordial, and its participation in a conspiracy with Holdings and other

Defendants to injure Cordial.

                                      114.

      The conspiracy and collusion between the Defendants has continued

unabated since at least the summer of 2014.              Even though Cordial’s

membership/ownership interest in XpresSpa Atlanta has never been legally

terminated in accordance with the provisions of 49 C.F.R. § 26.53(f), Holdings has

continuously illegally and improperly diverted Cordial’s share of the profits and

management fees from Cordial to Azure and MMC. Holdings, with the City’s

active complicity, has blocked Cordial from its participation in the business of


                                        64
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 65 of 147




XpresSpa Atlanta.     In complete violation of the XpresSpa Atlanta Operating

Agreement, Holdings has zeroed out and converted Cordial’s $450,000 investment

to Holdings benefit and control. In substance, Holdings has purported to take

Cordial’s capital account and to improperly award it to Cordial’s minority interest

holder and MMC. The City’s collusion was on further conspicuous display in that

when it rendered its order in April 2016 approving Holdings termination request,

the City failed to address the issue of Cordial’s capital account, thus, in effect,

sanctioning the conversion and theft of Cordial’s capital account.         This also

reinforces the City’s abject failure to ever review the joint venture’s agreements for

compliance with the ACDBE Regulations.

                                       115.

      The City, acting through its policy makers, including former Mayor

Mohammed K. Reed, Deputy Chief of Staff Katrina Taylor, Airport General

Manager Roosevelt Council, OCC Director Larry Scott, former City Attorney

Cathy Hampton, Assistant City Attorney Martin Clarke, and outside Attorney

William K. Whitner, have all colluded with Holdings, Wilson, Azure, Hutchinson,

MMC, Jones, MD-Jones, and Parks, Jr. to deny Cordial its rights to participate in

the ACDBE program. The City has taken frivolous legal positions, has stubbornly

refused to come into compliance with the ACDBE Regulations, has arrogantly


                                         65
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 66 of 147




defied the FAA Office of Civil Rights, all with the intent to destroy Cordial’s

membership/ownership interest in XpresSpa Atlanta and its right to participate in

the ACDBE program.

                                      116.

      In summary, this is a case about private agendas, being pursued at the

expense of and in complete disregard to the public policy embodied in the federal

ACDBE Regulations. It reflects a deviation from appropriate governance and

management of the ACDBE program by its Sponsor and policy makers in order to

create unearned benefits for people close to the Mayor to the detriment and

destruction of a small ACDBE firm. In the case of Holdings, it was the private

agenda of stifling and suppressing real and substantive participation by a socially

and economically disadvantaged firm, who at the time committed what Holdings

viewed as an original sin, i.e., seeking out, as was its right to do, the advice,

guidance, and oversight of the Program’s Sponsor regarding ACDBE joint venture

concerns. In the case of Parks, Jr., Wilson, and Jones, it was the private agenda of

greed and the effort to take advantage of the racially discriminatory attitudes of

Holdings’ founders to appropriate the corporate opportunity in which Cordial had

invested $450,000 for their own personal self-gain, in complete dereliction of the

duties of loyalty and good faith owed to Cordial by Wilson and Jones and the duty


                                        66
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 67 of 147




to not interfere on the part of Parks, Jr., (as to his wife who had been allowed to

withdraw from Cordial under that condition).        In the case of Hutchinson and

MMC, it was the private agenda of opportunism, having been selected gratuitously

by somebody to be placed in a deal where Cordial was already under a binding

contractual relationship. In the case of Reed, it was the private agenda of the abuse

and misuse of his power and authority as Mayor to benefit his friends along with

his warped attitude that once he had decided that Holdings and his childhood friend

Parks, Jr. were to be his handpicked winner in the XpresSpa/Cordial dispute,

notwithstanding the legal and factual merits in favor of Cordial, that he would do

whatever it took, at all costs, to destroy Cordial’s business interests, including

paying the law firm of another close friend, Whitner, over $1 million Atlanta

taxpayer dollars just to be told by the FAA over and over again that the City was

noncompliant with the ACDBE Regulations. This matter has been less of business

or legal dispute, but instead has been more in the nature of a personal vendetta

against Cordial and Edwards, in pursuit of these unsavory private agendas, first by

Holdings and later sanctioned by Reed. Holdings and the City’s conduct in this

matter brings to mind the movie character the Terminator, in that no matter how

many times their untoward actions have been defeated and rejected by GDOT,

USDOT, the FAA (on three separate occasions), and the New York State Court,


                                         67
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 68 of 147




they keep coming forward with the same stale and rejected arguments intertwined

with their malicious intent to injure and destroy Cordial and Edwards. Cordial and

Edwards have been significantly damaged by the wrongful actions of the City,

Reed, the City’s policy makers, Holdings, Wilson, Azure, Hutchinson, MMC,

Jones, MD-Jones, and Parks, Jr.

                                     117.

      At some unspecified point in time, the City granted Defendants XpresSpa

Atlanta and Holding the clearance to move forward with the construction and

opening of the D Store under the D, E and F store lease. In doing so, the City and

Defendants XpresSpa Atlanta and Holdings have continued to act in disregard of

Cordial rights to participate in the ACDBE program as a member of XpresSpa

Atlanta.

                                      118.

      On or about August 2018, the D store has opened to the traveling public. On

information and belief, XpresSpa Atlanta and Holdings have begun or will begin in

the near future the diversion of net profits and management fee income due to

Cordial as a member of XpresSpa Atlanta.




                                       68
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 69 of 147




                                  COUNT ONE
   SECTION 1983 FOURTEENTH AMENDMENT PROCEDURAL DUE
      PROCESS CLAIM AS TO DEFENDANTS CITY AND REED

                                         119.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                         120.

      The City conducted two administrative hearings in February 2016, involving

matters pertaining to Cordial and Holdings.

                                         121.

      Cordial had Fourteenth Amendment procedural due process rights in these

administrative hearings.

                                         122.

      Cordial was entitled, as a matter of law, to a neutral and impartial arbiter in

both of these administrative hearings.

                                         123.

      The City was not a neutral and impartial arbiter in either administrative

hearing, in that beginning at some point in time in 2014, the City, at the direction


                                          69
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 70 of 147




of Reed, entered into a conspiracy with Holdings, Azure, Wilson, MMC,

Hutchinson, Jones, Parks, Jr., and others to deprive Cordial of its rights under the

ACDBE Regulations.

                                       124.

      The City was not a neutral or impartial arbiter in the two administrative

hearings that it conducted, in that the City, beginning at some point in time in 2014

and continuing through the dates of the hearings until the present time, had

developed a bias, antagonism and hostility toward Cordial, which bias, antagonism

and hostility was conspicuously manifested within the CAP plan as reflected in the

City’s disparaging comments throughout such document (as referenced in

paragraphs 89-90 above).

                                       125.

      The City was not a neutral or impartial arbiter in that it had entered into an

agreement with Holdings whereby the City agreed in the summer of 2015, at the

direction of Reed, to allow Holdings to terminate Cordial’s ACDBE interest in

XpresSpa Atlanta in exchange for the City rescinding its termination for

convenience, an agreement which the City did not disclose to Cordial.




                                         70
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 71 of 147




                                        126.

      The City was not a neutral or impartial arbiter in that it negotiated with and

accepted from Holdings something of value, an indemnification clause, such that

XpresSpa agreed to indemnify the City in the event that Cordial commenced

litigation against the City to challenge its termination from XpresSpa Atlanta.

                                        127.

      Upon learning about the City’s bias, antagonism and hostility towards it and

prior to the hearings, Cordial demanded that the City recuse itself from the

administrative hearings it conducted in February 2016.

                                        128.

      Prior to these administrative hearings, Cordial brought to the FAA’s

attention the facts about the City’s bias, antagonism and hostility towards Cordial

and the agreements that the City had reached with Holdings on issues in dispute

between Cordial and Holdings. The FAA agreed that these facts demonstrated that

the City was not a neutral or impartial arbiter, in that the FAA also requested that

the City recuse itself from the hearings.




                                            71
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 72 of 147




                                      129.

      The City refused and rejected all of Cordial’s requests and the request of the

FAA to recuse itself from the administrative hearings.

                                      130.

      Cordial renewed its request for the City to recuse itself at the beginning of

each hearing, and Cordial stated its objection for the official record. The City

denied each such request.

                                      131.

      Notwithstanding its obvious and blatant bias against Cordial, the City

proceeded to act as an arbiter in these administrative hearings and rendered

decisions completely favorable to Holdings and completely adverse to Cordial. In

October 2016, the FAA rejected the City’s rulings in both hearings and directed the

City to “retract” its written rulings from both administrative hearings and to have

the hearings conducted before an “independent third party arbiter”.

                                      132.

      The City refused to comply with the FAA’s directives set forth above. The

City’s insistence upon acting as a biased and partial arbiter in the administrative

hearings was at the direction of Reed. In response to the FAA’s October 2016



                                        72
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 73 of 147




letter, the City, without further investigation, amended its February 2016 ruling on

Cordial’s retaliation complaint by finding against Cordial on every one of its

claims and submitting its new findings to the FAA.

                                       133.

      The City and Reed have violated Cordial’s Fourteenth Amendment

procedural due process rights.    Given that the FAA directed the City to have such

hearings conducted by an independent third party, and the City has refused, the

City’s violation of Cordial’s Fourteenth Amendment procedural due process rights

is continuing and ongoing, and Cordial is entitled to appropriate relief.

                                   COUNT TWO
     SECTION 1983 FIFTH AND FOURTEENTH SUBSTANTIVE DUE
       PROCESS CLAIM AS TO DEFENDANTS CITY AND REED

                                       134.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                       135.

      The ACDBE Regulations, specifically 49 C.F.R. § 26.53(f) which was

adopted in January 2011, prohibit the termination of an ACDBE firm without a


                                         73
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 74 of 147




prior written finding of good cause by the recipient of federal airport funds, in this

case the City.

                                       136.

      49 C.F.R. § 26.53(f) specifies and defines the grounds of good cause.


                                       137.

      The City, acting at the direction of Reed, completely disregarded the

requirements of 49 C.F.R. § 26.53(f), and its obligations thereunder, by allowing

Holdings in July 2014 and October 2014 to de facto terminate Cordial’s ACDBE

interest in XpresSpa Atlanta without either the City or Holdings complying with

the provisions of 49 C.F.R. § 26.53(f).

                                       138.

      The ACDBE Regulations prohibit prime concessionaires from terminating

ACDBE firms without good cause and for the convenience of the prime

concessionaire.

                                       139.

      Holdings asserted it had grounds for terminating Cordial due to Holdings’

unilateral declaration that the parties’ joint venture relationship in XpresSpa

Atlanta was “irretrievably broken”. Both the City and Holdings knew that an


                                          74
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 75 of 147




“irretrievably broken” standard was not a valid ground under 49 C.F.R. § 26.53(f)

for the termination of Cordial’s contract and was, in effect, a prohibited

termination for Holdings’ convenience.

                                       140.

      The City, acting at the direction of Reed, and through several of its

policymakers with final decision making authority as to specific functional areas of

City government, including Airport General Manager Roosevelt Council, OCC

Director Larry Scott, City Attorney Cathy Hampton, and outside Attorney Whitner,

adopted the irretrievably broken standard to authorize Cordial’s termination,

which, in effect, was the adoption of the termination for convenience standard

prohibited by the ACDBE Regulations.

                                       141.

      There did not exist and has never existed good cause under 49 C.F.R. §

26.53(f) for the termination of Cordial’s interest in XpresSpa Atlanta.

                                       142.

      The City purposefully and intentionally violated Cordial’s rights under the

ACDBE Regulations. In so doing, the City acted in an arbitrary and capricious

manner, thereby violating Cordial’s Fifth and Fourteenth Amendment substantive

due process rights.

                                         75
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 76 of 147




                                     143.
      The City’s violation of Cordial’s Fifth and Fourteenth Amendment

substantive due process rights have caused Cordial significant financial harm and

damage in an amount to be shown at trial.

                               COUNT THREE
  SECTION 1983 FOURTEENTH AMENDMENT EQUAL PROTECTION
                           CLAIM
               AS TO DEFENDANTS CITY AND REED

                                     144.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                     145.

      As a recipient of federal funds for the Airport, the City has agreed to

implement the ACDBE program and to comply with the ACDBE Regulations.

                                     146.

      Under the ACDBE Regulations, certification decisions are delegated to

various agencies by USDOT. In Georgia, these certifying agencies are GDOT and

the Metropolitan Atlanta Rapid Transit Authority (“MARTA”).



                                       76
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 77 of 147




                                       147.

      The City does not presently have and has never had at the times relevant to

this complaint any authority to certify or decertify ACDBE firms.

                                       148.

      In 2012, the FAA publicly raised serious questions regarding the continuing

ACDBE certification status of certain ACDBE firms, who were members of joint

ventures or subcontractors on awarded concessions contracts at the Airport. The

FAA directed the decertification of these firms.

                                       149.

      The City responded to the FAA by noting that it was the responsibility of

GDOT and MARTA to make certification decisions and so long as the firms were

ACDBE certified by one of these certifying agencies, the City would not take any

actions against these ACDBE firms’ joint venture or subcontract interests.

                                       150.

      By contrast, due to the City’s joinder in a conspiracy to violate Cordial’s

rights under the ACDBE program, and due to the City’s bias, antagonism, and

hostility towards Cordial, the City treated Cordial differently than the City had




                                         77
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 78 of 147




previously treated these other ACDBE firms. This disparate treatment was at the

direction of Reed.

                                     151.

      Despite the unambiguous mandate of 49 C.F.R. § 26.83(h) that once

certified, an ACDBE firm remains certified unless and until decertified, the City

allowed Holdings to terminate Cordial based on Holdings’ meritless challenge to

Cordial’s certification status.

                                     152.

      The City and Reed’s treatment of Cordial was different than the City and

Reed’s treatment of other ACDBE firms that had been in similarly situated

circumstances and therefore, the City and Reed violated Cordial’s Fourteenth

Amendment right to equal protection under the law.




                                       78
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 79 of 147




                                   COUNT FOUR

SECTION 1985 CONSPIRACY TO VIOLATE CORDIAL AND EDWARDS’
  CIVIL AND FEDERAL RIGHTS AS TO DEFENDANTS CITY, REED,
 HOLDINGS, AZURE, HUTCHINSON, MMC, MD-JONES, AND PARKS,
                            JR.

                                       153.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                       154.

      XpresSpa’s       founders,   Moreton     and   Marisol   Binn,   held   racially

discriminatory attitudes and views regarding the federal ACDBE program. Mr.

Binn frequently referred to the program as “bullshit” and complained that the

ACDBE program required B&P to “give away” part of its business to minorities.

Mr. Binn also frequently made disparaging comments about his ACDBE partners.

                                        155.

      As a result of these racially discriminatory attitudes, Holdings followed

certain practices in its joint venture relationship with Cordial, designed to ensure

that Cordial had no real authority over any aspect of the XpresSpa Atlanta joint




                                         79
         Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 80 of 147




venture.     Cordial was unaware of the Binns’ discriminatory attitudes prior to

joining the joint venture.

                                        156.

         Though required to do so by the ACDBE Regulations, Holdings did not

permit Cordial to (i) participate in the budgeting process for the joint venture store;

(ii) exercise any authority over any part of the store budget, i.e., Cordial could not

spend a single dollar on behalf of the joint venture; and (iii) exercise any authority

with respect to store vendors, i.e., Cordial could not order a single supply for the

store.     These practices, inter alia, caused XpresSpa Atlanta to be noncompliant

with the ACDBE Regulations, notwithstanding Cordial’s diligent work in the

operations of the A store.

                                        157.

         Mrs. Binn frequently complained about Edwards being physically present in

the store, even though the ACDBE Regulations and the XpresSpa Atlanta

Operating Agreement, required and contemplated active participation by the

ACDBE in the operations of the joint venture business.




                                          80
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 81 of 147




                                        158.

      On information and belief, Holdings prefers its ACDBE partners to be

passive, not seek to exercise any authority over joint venture affairs, and to allow

Holdings to exercise all such authority in violation of the ACDBE Regulations.

                                        159.

      Cordial consistently tried to get XpresSpa Atlanta to be compliant with the

ACDBE Regulations and when it could not, it sought out the assistance of the

sponsor of the program in December 2013. When Cordial informed Holdings that

Cordial had sought the intercession of the Airport’s management to help address

Cordial’s issues with Holdings, including the proper delineation of ACDBE roles

and responsibilities, Holdings, and its founders Mr. and Mrs. Binn, concluded,

consistent with their racially discriminatory attitudes, that Cordial had gotten out of

line. From that moment in time, Holdings adopted a single unrelenting goal, which

was to retaliate against and punish Cordial by arbitrarily terminating its ACDBE

interest in XpresSpa Atlanta.

                                        160.

      Holdings improperly hired City Councilman Aaron Watson as its attorney in

December 2013, while he was still a member of the Atlanta City Council and while

he still had governance and oversight authority over the Airport and its employees.

                                          81
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 82 of 147




Holdings informed Cordial in January 2014 that it had hired Watson. By the time

Holdings informed Cordial of this hiring, Watson was no longer in office, but

subject to a one year cooling off period before he could conduct any business

before the City.    Both Holdings and Watson ignored the City’s code of ethics.

Cordial reported the violations to the Airport General Manager and OCC Director,

yet neither office did anything to address this ethics problem.

                                       161.

      Holdings, the Binns, Watson, and Watson’s law partner, former City

Attorney Michael Coleman, commenced a conspiracy in early 2014 to terminate

Cordial’s ACDBE interest in XpresSpa Atlanta and in so doing to violate Cordial’s

federally protected rights to participate in the ACDBE program and to confer with

the Airport management. Watson lobbied the Airport General Manager and senior

staff in favor of Holdings.

                                       162.

      Coleman and Watson launched a campaign to discredit Cordial with GDOT,

USDOT, and officials from the City and Airport in an attempt to mislead them

about Cordial’s certification. Without any official documentation from GDOT, the

certifying agency, Holdings’ lawyers led an unyielding effort to convince officials



                                         82
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 83 of 147




that (i) Cordial was violating the ACDBE program; (ii) that Cordial was not

certified as an ACDBE; and (iii) that Cordial was “masquerading as an ACDBE”.

                                       163.

      Coleman recruited Parks, Jr. to the conspiracy. A central aspect of the

conspiracy was to mask Holdings and the Binns’ racially discriminatory intent,

practices and animus towards Cordial. Coleman and Parks, Jr. accomplished this

part of the conspiracy by recruiting Cordial’s minority interest holders Wilson and

Jones to betray Cordial and to breach their fiduciary duties to Cordial.           By

recruiting these minority interest holders, Holdings could project a false public

image that it was working well with racially diverse individuals, especially Wilson.

                                       164.

      Parks, Jr. joined the conspiracy because he holds a secret ownership interest

in either Wilson’s ownership in Cordial or in Azure. Parks, Jr., was motivated by

self-gain, and the prospect of ending up with ownership of the ACDBE interest in

the XpresSpa Atlanta joint venture.

                                       165.

      Wilson (and her company Azure), like Parks, Jr., joined the conspiracy for

purposes of self-gain, i.e., to increase her percentage ownership in the joint venture



                                         83
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 84 of 147




and to eventually replace Cordial altogether. Holdings rewarded Wilson’s joining

the conspiracy by providing her with gifts, meals, travel and other things of value,

including Cordial’s business interest.

                                         166.

      Jones (and her company MD-Jones) joined the conspiracy because she

thought it would facilitate her efforts to gain control of the ACDBE interest in the

joint venture, either through the creation of MD-Jones or by blocking and

obstructing Cordial’s efforts to have GDOT update its ACDBE Registry.

                                         167.

      Hutchinson (and her company MMC) eventually joined the conspiracy at

some point in time in 2015 so that she could appropriate Cordial’s business interest

in XpresSpa Atlanta.

                                         168.

      Reed joined the conspiracy because Parks, Jr. is his close personal friend

since childhood and throughout Reed’s administration, Reed made numerous

decisions to require Parks, Jr’s placement, directly or indirectly, in various deals

involving City business.




                                          84
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 85 of 147




                                        169.

      Parks, Jr. coached Holdings on how to proceed, while providing assurances

that the City would not interfere with any action they chose to take against Cordial.

Various other City officials joined the conspiracy at the direction of Reed, so as to

keep their jobs and to avoid incurring Reed’s wrath. These officials included

Airport General Manager Roosevelt Council, City Attorney Kathy Hampton,

Deputy Chief of Staff Katrina Taylor, OCC Director Larry Scott, and outside

attorney William K. Whitner. Parks, Jr. often boasted about his relationships and

influence with City officials, including Reed being his boyhood friend and Taylor

being the Godmother of his children.

                                        170.

      As a result of this conspiracy, the City has conspicuously and brazenly

violated Cordial and Edwards’ rights under the ACDBE Regulations, such that the

FAA Office of Civil Rights, on three separate occasions, found that the City was

noncompliant with the ACDBE Regulations.

                                        171.

      Cordial has been damaged by this conspiracy to violate its civil and federal

rights in an amount to be proven at trial.



                                             85
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 86 of 147




                                 COUNT FIVE
  SECTION 1986 CLAIM FOR ALLOWING CORDIAL’S CIVIL AND
FEDERAL RIGHTS TO BE VIOLATED AS TO DEFENDANTS CITY AND
                          REED

                                      172.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      173.

      Holdings has violated Cordial’s civil and federal rights under the ACDBE

Regulations by engaging in prohibited retaliation against Cordial for Cordial

exercising its rights to confer with the City regarding its ACDBE issues with

Holdings.

                                      174.

      Holdings violated Cordial’s civil and federal rights in July 2014 by

Holdings’ de facto termination of Cordial’s rights under the ACDBE Regulations

without complying with the provisions of 49 C.F.R. § 26.53(f), which required

Holdings to seek and obtain from the City a prior written finding of good cause for

Cordial’s termination.




                                        86
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 87 of 147




                                          175.

      Holdings violated Cordial’s civil and federal rights in October 2014 by

Holdings’ de facto termination of Cordial’s rights under the ACDBE Regulations

without complying with the provisions of 49 C.F.R. § 26.53(f), which required

Holdings to seek and obtain from the City a prior written finding of good cause for

Cordial’s termination.

                                          176.

      The City’s purported written finding of good cause for Cordial’s termination

in April 2016 is invalid and of no legal effect due to the City’s violations of

Cordial’s Fourteenth Amendment Procedural Due Process rights.

                                          177.

      The City’s purported written finding of good cause for Cordial’s termination

in April 2016 is invalid and of no legal effect because of the FAA’s rejection of the

City’s findings, pursuant to the FAA’s express and inherent regulatory authority

over the City and its federal ACDBE program. Further, the FAA in October and

November 2016 directed the City to throw out its findings and to have a new

hearing conducted by an independent party within 90 days. To this date, the City

has refused to follow these directives.



                                           87
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 88 of 147




                                      178.

      As a sponsor of the ACDBE Program, the City and Reed had the power and

authority to prevent, or aid in preventing, the wrongs done to Cordial by Holdings.

                                      179.

      The City and Reed had the power and authority to prevent, or aid in

preventing, the wrongs done to Cordial, pursuant to the conspiracy articulated in

Count Four above.


                                      180.

      The City and Reed neglected and refused to prevent, or aid in preventing, the

wrongs done to Cordial by Holdings in violation of Cordial’s civil and federal

rights and pursuant to the conspiracy set forth in Count Four above.

                                      181.

      The City and Reed are liable to Cordial for their neglect and refusal to

prevent, or aid in preventing, the wrongs done to Cordial by Holdings in violation

of Cordial’s civil and federal rights and pursuant to the conspiracy set forth in

Count Four above.




                                        88
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 89 of 147




                                    COUNT SIX
 SECTION 1988 CLAIM FOR ATTORNEYS FEES AS TO DEFENDANTS
 CITY, REED, HOLDINGS, AZURE, HUTCHINSON, MMC, MD-JONES,
                       AND PARKS, JR.
                                        182.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                        183.

      The City and Reed have violated Cordial’s Fourteenth Amendment

Procedural Due Process rights, Cordial’s Fifth and Fourteenth Amendment

Substantive Due Process rights, and Cordial’s Fourteenth Amendment Equal

Protection rights, as set forth in Count One, Two and Three of this Complaint, and

are subject under 42 U.S.C. § 1983 to appropriate remedies and civil liability.

                                        184.

      Under 42 U.S.C. § 1985, the City, Reed, Holdings, Azure, MMC,

Hutchinson, MD-Jones, and Parks, Jr. are liable to Cordial for their conspiracy to

violate Cordial’s civil and federal rights.




                                          89
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 90 of 147




                                         185.

      Under 42 U.S.C. § 1986, the City and Reed are liable to Cordial for their

neglect and refusal to prevent, or aid in preventing, the violation of Cordial’s civil

and federal rights, when the City and Reed had the power and authority to prevent,

or aid in preventing, such violations.

                                         186.

      Based upon Cordial’s entitlement to relief under 42 U.S.C. § § 1983, 1985

and 1986, the City, Reed, Holdings, Azure, Hutchinson, MMC, MD-Jones, and

Parks, Jr. are liable to Cordial for attorney’s fees pursuant to 42 U.S.C. § 1988.

                                  COUNT SEVEN
      FEDERAL PUNITIVE DAMAGES AS TO DEFENDANTS REED,
                         HOLDINGS,
       AZURE, MMC, HUTCHINSON, MD-JONES, AND PARKS, JR.

                                         187.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                          90
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 91 of 147




                                      188.

          Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s conduct towards Cordial was malicious, oppressive and in reckless

disregard of Cordial and Edwards’ rights and interests.

                                      189.

          Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s conduct was accompanied by ill will, spite and the express intention of

injuring Cordial and destroying Cordial’s business interests and injuring and

destroying Edwards.

                                      190.

          Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s conduct was with complete indifference to Cordial and Edwards’

rights.

                                      191.

          Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s conduct was unnecessarily harsh and severe, and as to Defendant Reed,

reflected the misuse and abuse of his office, power and authority to benefit his

friends.



                                        91
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 92 of 147




                                      192.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. are liable to Cordial and Edwards for punitive damages under federal law

in an amount to be determined by the enlightened conscience of the jury, which

amount Cordial and Edwards assert should be in excess of $7,500,000.

                                COUNT EIGHT
     DECLARATORY JUDGMENT AS TO DEFENDANT HOLDINGS
         REGARDING ITS STATUS IN XPRESSPA ATLANTA

                                      193.
      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      194.

      As of December 1, 2011, B&P and Cordial (under its former name

Montclair) entered into the XpresSpa Atlanta Operating Agreement.

                                      195.

      Section 10.1 of the XpresSpa Atlanta Operating Agreement required the

written consent of XpresSpa Atlanta’s Corporate Management Committee for a

member to assign its economic membership interest in XpresSpa Atlanta.



                                        92
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 93 of 147




                                     196.

      Section 10.4 provided that no transferee of the economic membership

interest became a member of XpresSpa Atlanta unless such transferee became a

signatory to the XpresSpa Atlanta Operating Agreement, thereby agreeing to all of

the terms and conditions of such agreement.

                                     197.

      In January 2012, B&P transferred and assigned its interest in XpresSpa

Atlanta to Holdings.

                                     198.

      Holdings never became a signatory to the XpresSpa Atlanta Operating

Agreement as required to become a member of XpresSpa Atlanta.

                                     199.

      Because Holdings never became a signatory to the XpresSpa Atlanta

Operating Agreement, it never became a member of XpresSpa Atlanta.

                                     198.

      As a nonmember of XpresSpa Atlanta, Holdings has only an economic

interest in XpresSpa Atlanta, but no governance rights in the company.

Accordingly, since January 2012, Cordial has been the only member of XpresSpa


                                       93
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 94 of 147




Atlanta and has been solely possessed, as a matter of law, of the governance rights

in the XpresSpa Atlanta joint venture.

                                         200.

      Section 13.4 of the XpresSpa Atlanta Operating Agreement provided, in

pertinent part, that the agreement could only be amended in a written document

signed by both B&P and Cordial and that such amendment was required to specify

the section of the agreement being amended. The XpresSpa Atlanta Operating

Agreement was never amended by B&P and Cordial.

                                         201.

      Section 13.4 of the XpresSpa Atlanta Operating Agreement further provided

that no course of performance or other conduct pursued or acquiesced in, nor any

usage of trade, would amend the agreement or affect the parties’ rights and

remedies under the agreement.

                                         202.

      Judge Ramos, in his order dismissing the FAC, ruled that Holdings did not

have standing to bring the claims it asserted against Cordial because it had never

become a member of the XpresSpa Atlanta Operating Agreement.




                                          94
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 95 of 147




                                      203.

      Cordial seeks a declaration, pursuant to O.C.G.A. § 9-4-1 et seq that

Holdings is not and has never been a member of XpresSpa Atlanta, and that

Holdings does not have and has never had the legal authority to take any action on

behalf of XpresSpa Atlanta or to cause XpresSpa Atlanta to take any action,

including termination of Cordial’s membership interest in XpresSpa Atlanta or

substituting Azure and MMC for Cordial as the ACDBE member of XpresSpa

Atlanta.

                                 COUNT NINE
DECLARATORY JUDGMENT THAT CORDIAL REMAINS A MEMBER
  OF XPRESSPA ATLANTA AS TO DEFENDANTS HOLDINGS AND
                  XPRESSPA ATLANTA
                                      205.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      206.

      XpresSpa Atlanta is a party to two leases with the City, and in those leases,

XpresSpa Atlanta agreed to observe and comply with the ACDBE Regulations.




                                        95
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 96 of 147




                                      207.

      49 C.F.R. § 26.53(f) is a governing ACDBE Regulation. It provides that a

prime concessionaire may not terminate its ACDBE venturer from a joint venture

without seeking and obtaining a prior written finding of good cause from the

recipient of federal airport funds.

                                      208.

      49 C.F.R. § 26.53(f) imposes a regulatory condition precedent which must

be complied with prior to a legally effective termination of an ACDBE firm from a

joint venture.

                                      209.

      As of July 2014, when Holdings first purported to terminate Cordial’s

interest in XpresSpa Atlanta, Holdings had not sought nor obtained, and

accordingly the City had not provided, a prior written finding of good cause for

Cordial’s termination as a member/owner of XpresSpa Atlanta.

                                      210.

      As of October 2014, when Holdings next purported to terminate Cordial’s

interest in XpresSpa Atlanta, Holdings had not sought nor obtained, and




                                       96
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 97 of 147




accordingly the City had not provided a prior written finding of good cause for

Cordial’s termination as a member/owner of XpresSpa Atlanta.

                                       211.

      From July 2014 until April 2016, there was no prior written finding of good

cause by the City authorizing Cordial’s termination as an ACDBE member of

XpresSpa Atlanta.

                                       212.

      In April 2016, the City purported to make a written finding of good cause for

Cordial’s termination, but such written finding was invalid due to the City’s

violations of Cordial’s procedural due process rights.

                                       213.

      Moreover, the FAA has express regulatory oversight over the good cause

determinations of its federal fund recipients under 49 C.F.R. § 26.53(f).       In

October 2016, the FAA overrule and rejected the City’s good cause findings and

directed the City to “Retract the Order on Substitution and engage an

independent third party within 30 days of receipt of this letter. The third party

will hear the termination/substitution and issue a final report and binding




                                         97
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 98 of 147




determination within 180 days of the date of this letter.”     The FAA reaffirmed

this directive to the City in November 2016.

                                      214.

      Moreover, because Holdings never became a signatory to the XpresSpa

Atlanta Operating Agreement and has never become a member of XpresSpa

Atlanta with governance rights, Holdings never possessed the legal authority to

terminate Cordial’s membership interest in XpresSpa Atlanta in either July 2014 or

October 2014. This is a point which the City should have known, if it had

conducted the review of the joint venture agreements as it was directed to do by the

FAA in December 2015.

                                      215.

      Cordial seeks a declaration pursuant to O.C.G.A. § 9-4-1 et seq. that it is and

has been a member of XpresSpa Atlanta continuously since December 1, 2011 and

that Cordial has been the sole member of XpresSpa Atlanta with governance

authority since January 2012.




                                        98
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 99 of 147




                                 COUNT TEN
 DECLARATORY JUDGMENT THAT HOLDINGS HAD NO RIGHT OF
   SETOFF AGAINST CORDIAL’S PROFIT DISTRIBUTIONS AND
  MANAGEMENT FEES SINCE 2014 AS TO DEFENDANT HOLDINGS
                                     216.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                     217.

      As a member of XpresSpa Atlanta, Cordial was entitled to a distribution of

36% of XpresSpa Atlanta’s net cash flow, as such term is defined in Section

1.1(cc) of the XpresSpa Atlanta Operating Agreement.

                                     218.

      In April 2015, Holdings sent Cordial a federal form K-1 in excess of

$150,000, which supposedly represented Cordial’s distribution of income from

XpresSpa Atlanta for the tax year 2014.

                                     219.

      Holdings intentionally refused to remit to Cordial the funds reflected on

Cordial’s K-1 statement for year ending 2014.




                                          99
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 100 of 147




                                       220.

      Cordial made demand on Holdings for the disbursement of these funds, but

Holdings has steadfastly refused to remit these funds.

                                       221.

      Due to Holdings’ issuing Cordial’s 2014 K-1 without the disbursement of

the funds reflected on such form and reported to the Internal Revenue Service,

Cordial members were forced to recognize taxable income for 2014 on income that

Cordial did not receive.

                                       222.

      Cordial brought this matter to the attention of the City, but the City refused

to provide any assistance to Cordial or to take any action against Holdings.

                                       223.

      Holdings’ action in issuing Cordial’s 2014 K-1 without remitting the funds

was financial retaliation against Cordial for exercising its rights under the ACDBE

Regulations.




                                        100
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 101 of 147




                                      224.

      At the February 2016 hearing on Cordial’s claims of retaliation against

Holdings, Holdings sought to defend its unjustified action described above by

asserting that Cordial had received “phantom income” due to Holdings setting off

its alleged claims against Cordial’s profit distribution.   Holdings’ position, in

addition to being contrary to law, was not sanctioned under the XpresSpa Atlanta

Operating Agreement.

                                      225.

      Cordial’s share of net cash flow for the year 2014 was a liquidated sum,

contractually calculated and due under the XpresSpa Atlanta Operating

Agreement.

                                      226.

      Holdings’ alleged claims were unliquidated and speculative.

                                      227.

      Holdings had no right to set off its speculative, unliquidated claims against

Cordial’s liquidated, contractually based right to receive its net cash flow

distribution.




                                       101
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 102 of 147




                                      228.

      Holdings subsequently asserted frivolous claims against Cordial in the

lawsuit it filed in state court in New York in January 2017. In November 2017, the

judge dismissed Holdings’ claims in their entirety against Cordial.

                                      229.

      Cordial has not received its net cash flow distributions for the tax years of

2014, 2015, 2016, and 2017, even though it remains a member of XpresSpa

Atlanta.

                                      230.

      Cordial seeks a declaration pursuant to O.C.G.A. § 9-4-1 et seq. that

Holdings had no right to set off any of its speculative, unliquidated claims against

Cordial profit distributions for 2014, 2015, 2016, and 2017.




                                        102
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 103 of 147




                               COUNT ELEVEN

      TORTIOUS INTERFERENCE WITH CORDIAL’S OPERATING
                        AGREEMENT
        BY THE DEFENDANT REED, HOLDINGS, AZURE, MMC,
             HUTCHINSON, MD-JONES AND PARKS, JR.

                                       231.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                       232.

      The Cordial Operating Agreement is a valid, enforceable agreement among

its members, which includes Edwards.

                                       233.

      Edwards has protectable interests in the Cordial Operating Agreement.

                                       234.

      Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. are

strangers to the Cordial’s Operating Agreement.




                                        103
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 104 of 147




                                       235.

      After purporting to have terminated Cordial’s membership and ownership

interest, Holdings specifically identified to the City in an email that Parks, Jr. was

its “business advisor”.

                                       236.

      By entering into a conspiracy to injure Cordial and Edwards, as set forth in

Counts Four and Sixteen of this Complaint, Reed, Holdings, Azure, MMC,

Hutchinson, MD-Jones, and Parks, Jr. have tortiously interfered with Edwards’

contractual rights and interests in the Cordial Operating Agreement.

                                       237.

      Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. are

liable to Edwards for the damage caused to her by their interference with her rights

and interests in the Cordial Operating Agreement in an amount to be shown at trial.




                                         104
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 105 of 147




                               COUNT TWELVE
TORTIOUS INTERFERENCE WITH XPRESSPA ATLANTA OPERATING
    AGREEMENT BY THE DEFENDANTS REED, AZURE, MMC,
           HUTCHINSON, MD-JONES, AND PARKS, JR.
                                      238.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      239.

      The XpresSpa Atlanta Operating Agreement is a valid, enforceable

agreement as to which Cordial is a party.

                                      240.

      Cordial has protectable interests in the XpresSpa Atlanta Operating

Agreement.

                                      241.

      Reed, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. are strangers to

the XpresSpa Atlanta Operating Agreement.




                                       105
       Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 106 of 147




                                        242.

        By entering into a conspiracy to injure Cordial, as set forth in Counts Four

and Sixteen of this Complaint, Reed, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. have tortiously interfered with Cordial’s contractual rights and interests

in the XpresSpa Atlanta Operating Agreement.

                                       243.

        Reed, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. are liable to

Cordial for the damage caused to it by their interference with its rights and

interests in the XpresSpa Atlanta Operating Agreement in an amount to be shown

at trial.

                               COUNT THIRTEEN

     TORTIOUS INTERFERENCE WITH CORDIAL AND EDWARDS’
    BUSINESS RELATIONS AS TO DEFENDANTS REED, HOLDINGS,
      AZURE, MMC, HUTCHINSON MD-JONES, AND PARKS, JR.
                                       244.

        The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                        106
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 107 of 147




                                       245.

      As a small business and business owner doing business at the Airport and

participating in the ACDBE program, Cordial and Edwards had reasonable

expectancies of maintaining and growing its business and developing and building

beneficial business relations relative to the airport concessions industry.

                                        246.

      Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr.’s

actions in participating in a conspiracy to end Cordial’s participation in the

ACDBE program has prevented Cordial and Edwards from realizing their

reasonable expectancies of maintaining and growing the business and of

developing and building beneficial business relations in the airport concessions

industry.

                                        247.

      Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. are

liable to Cordial and Edwards for their tortious interference with Cordial and

Edwards’ business relations in an amount to be proven at trial.




                                         107
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 108 of 147




                              COUNT FOURTEEN
    BREACH OF FIDUCIARY DUTY AS TO DEFENDANT HOLDINGS
                                       248.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                       249.

      As an economic interest holder in XpresSpa Atlanta since January 2012,

Holdings had fiduciary duties owed to Cordial, a member of XpresSpa Atlanta.

                                       250.

      Holdings (i) by entering into the conspiracies set forth in Counts Four and

Sixteen of this complaint with the intention of destroying Cordial’s membership

and ownership interests in XpresSpa Atlanta; (ii) by soliciting Cordial members

Wilson and Jones to breach their fiduciary duties owed to Cordial and Cordial’s

other members; (iii) by tortiously interfering with Cordial’s Operating Agreement;

and (iv) by converting Cordial’s net cash flow and management fee income,

breached its fiduciary duties and obligations to Cordial.




                                        108
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 109 of 147




                                       251.

      Holdings is liable to Cordial for Holdings’ breaches of its fiduciary duties

owed to Cordial, in an amount to be shown at trial.

                               COUNT FIFTEEN
    BREACH OF FIDUCIARY DUTY AS TO DEFENDANT PARKS, JR.
                                      252.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      253.

      Parks, Jr. has a disguised, hidden ownership interest in Cordial through

either Azure or Wilson, or both.

                                      254.

      As an actual owner of Cordial, Parks, Jr. has fiduciary duties to Cordial and

to the other Cordial members, including Edwards.

                                      255.

      Parks, Jr. (i) by entering into the conspiracies set forth in Counts Four and

Sixteen of this complaint with the intention of destroying Cordial’s membership

and ownership interests in XpresSpa Atlanta and replacing Cordial as a member in


                                        109
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 110 of 147




XpresSpa Atlanta with Azure and MMC; (ii) by soliciting Cordial members

Wilson and Jones to breach their fiduciary duties owed to Cordial and Cordial’s

other members; (iii) by defrauding Cordial through retaining his secret ownership

interest in Cordial despite begging for his wife to be allowed to withdraw from

Cordial; and (iv) by tortiously interfering with Cordial’s Operating Agreement,

breached his fiduciary duties and obligations to Cordial and its other members,

including Edwards.

                                      256.

      Parks, Jr. is liable to Cordial and Edwards for the breaches of his fiduciary

duties owed to Cordial and Edwards, in an amount to be shown at trial.

                               COUNT SIXTEEN
  STATE LAW CIVIL CONSPIRACY AGAINST DEFENDANTS REED,
 HOLDINGS, AZURE, MMC, HUTCHINSON, MD-JONES, AND PARKS,
                          JR.
                                      257.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                       110
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 111 of 147




                                       258.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. entered into a conspiracy to commit, procure and facilitate the

commission of numerous torts against Cordial and its members, including

Edwards.

                                       259.

      The torts committed, procured, and facilitated by Defendants Reed,

Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. against Cordial and

its members, including Edwards, include (i) tortious interference with the Cordial

Operating Agreement; (ii) tortious interference with the XpresSpa Atlanta

Operating Agreement; (iii) breaches of fiduciary duties owed to Cordial and its

members; (iv) fraud; and (v) conversion.

                                       260.

      The purpose of the Defendants’ civil conspiracy was to destroy Cordial’s

membership and ownership interest in XpresSpa Atlanta in furtherance of (i)

Holdings’ malicious and retaliatory intent to end its joint venture relationship with

Cordial; (ii) Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. intent              to

improperly and unlawfully appropriate Cordial’s existing contractual and business

opportunity in XpresSpa Atlanta; (iii) Reed’s desire to direct yet another City

                                        111
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 112 of 147




business related opportunity to his best friend, Parks, Jr.; and (iv) MD-Jones’ intent

to become recognized as the ACDBE firm in the XpresSpa Atlanta joint venture,

through deceit and subterfuge.

                                       261.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s civil conspiracy was closely related to and aligned with these parties

and the City’s conspiracy to violate Cordial’s civil and federal rights as detailed in

Count Four above.

                                       262.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. are jointly and severally liable to Cordial and Edwards, pursuant to

O.C.G.A. § 51-12-30 in an amount to be proven at trial.

                              COUNT SEVENTEEN
         BREACH OF CONTRACT AS TO DEFENDANT K. PARKS
                                       263.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                         112
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 113 of 147




                                        264.

      K. Parks was a member of Cordial, following its reorganization in

November 2011 from a one-member LLC to a five-member LLC.

                                        265.

      Beginning in January 2012, her husband Parks, Jr. began begging the other

Cordial members to allow her to withdraw as a member of Cordial. Cordial

members ultimately agreed to allow K. Parks to withdraw. Parks, Jr. also entreated

the other Cordial members to allow Wilson to be substituted for K. Parks as a

member of Cordial.

                                        266.

      Cordial agreed to allow Wilson to be substituted as a member in Cordial, on

the condition that K. Parks agree in writing that neither she, nor anyone on her

behalf, would interfere in Cordial matters in the future.

                                        267.

      K. Parks agreed in writing to these terms and conditions.

                                        268.

      K. Parks subsequently breached her agreement in that Parks, Jr. has actively

interfered in Cordial’s business affairs by entering into and being an active


                                         113
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 114 of 147




participant in the conspiracies to violate Cordial’s civil and federal rights and to

commit tortious acts against Cordial and its other members. Indeed, in an email

communication to the City, XpresSpa founder Moreton Binn openly identified

Parks, Jr. as Holdings’ “business advisor” in Holdings’ efforts to terminate

Cordial’s membership and ownership interests in XpresSpa Atlanta.

                                      269.

      Parks, Jr.’s actions were adverse to Cordial and were on K. Parks’ behalf.

                                      270.

      K. Parks is liable to Cordial and Edwards for K. Parks’ breach of contract in

an amount to be proven at trial.

                              COUNT EIGHTEEN
                   FRAUD AS TO DEFENDANT PARKS, JR.
                                      271.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                        114
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 115 of 147




                                       272.

      When Parks, Jr. begged Cordial and its other members to allow his wife, K.

Parks, to withdraw and for Wilson to be substituted, Parks, Jr. represented to

Cordial and its members that neither he nor K. Parks would have any ownership

interest in Wilson’s interest in XpresSpa Atlanta.

                                       273.

      On information and belief, this representation was false.

                                       274.

      On information and belief, Parks, Jr. has a secret ownership interest in

Wilson’s membership interest in Cordial, or in Azure, or both, which he has hidden

from Cordial and its members, including Edwards.

                                       275.

      Parks, Jr.’s misrepresentation was material. Had Parks, Jr. disclosed his

hidden ownership interest in Wilson’s membership interest in Cordial, Edwards

would not have agreed to allow K. Parks to withdraw from Cordial or for Wilson

to be substituted.




                                        115
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 116 of 147




                                       276.

      On information and belief, Parks, Jr., a convicted felon, has taken an active

and leading role in organizing and directing the conspiracies to violate Cordial’s

civil and federal rights and to commit tortious acts against Cordial.

                                       277.

      Cordial and Edwards have been damaged by Parks, Jr.’s fraud in an amount

to be proven at trial.

                               COUNT NINETEEN
               CONVERSION AS TO DEFENDANT HOLDINGS
                                       278.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                       279.

      Cordial paid $450,000 for its 36% membership interest in XpresSpa Atlanta

-$250,000 in December 2011 and $200,000 in April 2014. These payments were

capital contributions to XpresSpa Atlanta, pursuant to the XpresSpa Atlanta

Operating Agreement.




                                         116
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 117 of 147




                                       280.

      The XpresSpa Atlanta Operating Agreement set forth a formula for the

calculation of the members’ capital account over the duration of the XpresSpa

Atlanta joint venture.

                                       281.

      In general terms, each member’s capital account was to be calculated by

adding its capital contributions and allocations of annual net cash flow and

subtracting distributions of net cash flow and capital withdrawals.

                                       282.

      Based upon the application of this formula, Cordial’s capital account balance

in XpresSpa Atlanta, as of the beginning of 2014, was approximately $450,000.

                                       283.

      Cordial’s 2014 K-1, issued by Holdings in April 2015, understated Cordial’s

capital balance to be $316,453 as of the beginning of 2014.

                                       284.

      Holdings, in violation of the provisions of the XpresSpa Atlanta Operating

Agreement and in complete disregard of generally accepted accounting principles,

zeroed out Cordial’s capital account balance in Cordial’s 2014 K-1.


                                        117
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 118 of 147




                                      285.

      There was no withdrawal by or return of capital to Cordial in 2014 and given

that Holdings refused to remit Cordial’s share of partnership income from

XpresSpa Atlanta for the year 2014, Cordial’s capital balance as of December 31,

2014 was in excess of $600,000. Cordial’s capital account balance has increased

as of December 31, 2015, December 31, 2016 and December 31, 2017 for each

year of its undistributed net cash flow, such that Cordial’s present capital account

balance in XpresSpa Atlanta is likely in excess of $1,000,000.

                                      286.

      Holdings actions in zeroing out Cordial’s capital account was an exercise of

dominion and control, without legal justification, over property owned by Cordial.

                                      287.

      Cordial’s 2014 K-1 for the year ending 2014 reported net cash flow to

Cordial in excess of $150,000. Cordial was entitled to the distribution of these

funds along with the K-1.

                                      288.

      Holdings exercised dominion and control, without legal justification, over

Cordial’s 2014 net cash flow.



                                        118
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 119 of 147




                                       289.

      Holdings has also exercised dominion and control, without legal

justification, over Cordial’s 2015, 2016, and 2017 net cash flow.

                                       290.

      Further, under the XpresSpa Atlanta Operating Agreement, Cordial was

entitled to 3.6% of gross revenues as its management fee. Beginning in October

2014 and continuing to the present time, Holdings has exercised dominion and

control over Cordial’s management fees.

                                       291.

      Cordial has made repeated demands to Holdings for the restoration of its

capital account in XpresSpa Atlanta and for the payment of Cordial’s undistributed

net cash flow and management fees. Holdings has refused to restore Cordial’s

capital account or to pay Cordial its accumulated net cash flow for 2014, 2015,

2016 and 2017, and has refused to pay Cordial its management fees from October

2014 to the present time. It is these funds that the FAA referred to in its directive

to the City to ensure that Cordial’s contract rights are enforced, such that Holdings

pays to Cordial all amounts due under the XpresSpa Atlanta Operating Agreement.




                                        119
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 120 of 147




                                         292.

      Holdings is liable to Cordial for the conversion of Cordial’s moneys, as set

forth above, in an amount to be proven at trial.

                                COUNT TWENTY
            RETALIATION CLAIMS AS TO THE DEFENDANTS
                    CITY, REED AND HOLDINGS

                                         293.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                         294.

      Cordial, acting within its rights under the ACDBE Regulations, sought the

advice, guidance and assistance of the Airport management in addressing

XpresSpa Atlanta joint venture issues.

                                         295.

      Shortly after learning of Cordial’s meeting with Airport management,

Holdings launched a campaign of malicious, continuous, unrelenting retaliation

against Cordial.




                                          120
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 121 of 147




                                       296.

      Such retaliation has included, but not been limited to, (i) diverting and

converting Cordial’s net cash flow distributions and management fees; (ii) bribing

and procuring breaches of fiduciary duties from Cordial’s minority interest

holders; (iii) manufacturing a false and unwarranted issue regarding Cordial’s

ACDBE certification, as a pretext to asserting an illegal termination of Cordial’s

membership interest in XpresSpa Atlanta; (iv) lobbying GDOT and USDOT to

take adverse action against Cordial’s ACDBE certification; (v) disseminating

blatantly false information to the City and other parties regarding Cordial; and (vi)

filing a meritless, frivolous lawsuit against Cordial and its members. Holdings’

retaliation against Cordial is ongoing and continuing to the present time.

                                       297.

      Holdings’ retaliation against Cordial was and is unlawful under 49 C.F.R. §

26.109(d).

                                       298.

      Because of the City’s inaction to address Holdings’ wrongful and illegal

actions, Cordial, acting within its rights under the ACDBE Regulations, filed a

complaint with the FAA against the City alleging that the City was noncompliant

with the ACDBE Regulations.

                                        121
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 122 of 147




                                      299.

      After several months of investigation, the FAA came back with a report that

agreed with Cordial’s assertions that the City was noncompliant with the ACDBE

Regulations in multiple ways including, but not limited to, the City’s failure to

prevent violations of the ACDBE Regulations by Holdings and the City’s failure to

properly monitor the XpresSpa Atlanta joint venture. The FAA also directed the

City to enforce Cordial’s contract and ensure that Cordial was paid all moneys due

to it under the XpresSpa Atlanta Operating Agreement. The City has steadfastly

refused to do so to this date.

                                      300.

      Rather than making good faith efforts to come into compliance with the

ACDBE Regulations, the City, at the direction of Reed, adopted instead an attitude

of bias, antagonism, and hostility towards Cordial and began retaliating against

Cordial for having filed its complaint with the FAA against the City.

                                      301.

      The City’s retaliation included, but is not limited to, (i) holding and

conducting two administrative hearings and refusing to recuse itself, when the City

knew that it was not a neutral, impartial arbiter; (ii) colluding with Holdings,

Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr, to violate Cordial’s civil and

                                        122
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 123 of 147




federal rights; (iii) cancelling Edwards’ airport access badge to block her ability on

behalf of Cordial to perform the ACDBE roles and responsibilities; (iv) threatening

Edwards with being arrested and charged with harassment if she contacted Reed or

any other official at the City or Airport about the noncompliance of Holdings and

the failure of the OCC to seek Holdings’ compliance with the ACDBE

Regulations; and (v) spending more than $1 million in legal fees with Reed’s close

personal friend Whitner, so as to refuse having the City come into compliance with

the ACDBE Regulations and the FAA’s directives to the City. The City’s

retaliation is ongoing and continuing to the present time.

                                        302.

      The City’s retaliation against Cordial was unlawful under 49 C.F.R. §

26.109(d).

                                        303.

      Holdings and the City are liable to Cordial for their respective acts of

retaliation against Cordial in an amount to be proven at trial.




                                         123
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 124 of 147




                            COUNT TWENTY-ONE
      ACTION FOR AN ACCOUNTING AS TO DEFENDANTS
 HOLDINGS, AZURE, MMC, HUTCHINSON, MD-JONES, AND PARKS,
                          JR.

                                      304.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      305.

      As a result of the conspiracies described in Counts Four and Sixteen above,

and the other tortious acts described in this complaint, Cordial has been deprived

of moneys due it in the form of net cash flow distributions and management fees

from XpresSpa Atlanta since 2014.         These moneys have been improperly

converted and diverted to other parties and entities, including Holdings, Azure,

MMC, Hutchinson, MD-Jones, and Parks, Jr.

                                      306.

      Further, Holdings has engaged in improper financial transactions as to

Cordial’s capital account, net cash flow distributions and management fees.




                                       124
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 125 of 147




                                        307.

      Further, Holdings has charged expenses to XpresSpa Atlanta to underwrite

its retaliatory and tortious conduct against Cordial.

                                        308.

      As the holder of an economic membership interest in XpresSpa Atlanta only,

and no rights of governance, Holdings has not possessed the legal authority to

conduct financial transactions on behalf of XpresSpa Atlanta.

                                        309.

      Cordial is entitled to an accounting of the accounts of XpresSpa Atlanta

from January 2012 until the present time, and of the accounts of Azure, MMC,

Hutchinson, MD-Jones, and Parks, Jr. to the extent that moneys due and owing to

Cordial have been improperly diverted to these entities and individuals.




                                         125
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 126 of 147




                           COUNT TWENTY-TWO
  UNJUST ENRICHMENT AND RESTITUTION AS TO DEFENDANTS
 HOLDINGS, AZURE, MMC, HUTCHINSON, MD-JONES, AND PARKS,
                          JR.

                                      310.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      311.

      Defendants Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr.

have participated in conspiracies and tortious acts against Cordial, pursuant to

which funds lawfully owing to Cordial have been converted, diverted, appropriated

and paid to Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr.

                                      312.

      Defendants Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr.

have received and are in possession of moneys lawfully due to Cordial.

                                      313.

      Defendants Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr.

have been unjustly enriched at the expense of Cordial.



                                       126
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 127 of 147




                                      314.

      Cordial is entitled to restitution from Defendants Holdings, Azure, MMC,

Hutchinson, MD-Jones, and Parks, Jr. to the extent of each defendant’s unjust

enrichment, the respective amounts which shall be proven at trial.

                          COUNT TWENTY-THREE

    INDEMNIFICATION AS TO DEFENDANT XPRESSPA ATLANTA
                                      315.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.

                                      316.

      Section 4.7(b) of the XpresSpa Atlanta Operating Agreement provides:
      The Company, its receiver or its trustee (but not the Members personally)
      shall indemnify and defend the Management Committee members, the
      Members and the employees of the Members (to the extent the Members and
      the employees were acting on behalf of the Company) (collectively, the
      “Indemnitees” and each an “Indemnitee”) against, and hold them harmless
      from, any and all losses, judgments, costs, damages, liabilities, fines, claims
      and expenses (the “Claims”) (including, but not limited to, reasonable
      attorneys’ fees and court costs, which shall be paid by the Company as
      incurred) that may be made or imposed upon such persons and any
      amounts paid in settlement of any Claims sustained by the Company by
      reason of any act or inaction which is determined by the Management
      Committee in good faith to have been in the best interests of the Company



                                        127
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 128 of 147




      so long as such conduct shall not constitute willful misconduct or gross
      negligence.

                                       317.

      Section 4.7(c) of the XpresSpa Atlanta Operating Agreement provides:
      The Company shall pay the expenses incurred by each of the Indemnitees in
      defending a civil or criminal action, suit or proceeding related to the
      business of the Company. Any right of indemnity granted in this Agreement
      may be satisfied only out of the assets of the Company. No Indemnitee shall
      be personally liable with respect to any such claim for indemnification.
                                       318.
      Holdings initiated baseless proceedings against Cordial, including

administrative proceedings to terminate Cordial’s membership and ownership

interest in XpresSpa Atlanta and filing a frivolous New York state lawsuit against

Cordial.   In defending itself against the meritless proceedings initiated by

Holdings, Cordial has incurred significant expense, including substantial legal fees.

In turn, Cordial has initiated meritorious proceedings, including its appeal of

GDOT’s November 2014 decision, the complaint with the FAA Office of Civil

Rights, the Part 16 Complaint, and this litigation.

                                       319.

      All of these proceedings, including the baseless proceedings initiated by

Holdings and the meritorious proceedings initiated by Cordial, have been related to

the business of XpresSpa Atlanta.


                                         128
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 129 of 147




                                         320.

      Cordial is entitled to indemnification from XpresSpa Atlanta to repay

Cordial for its expenses incurred, including attorney’s fees,       in the various

proceedings which have taken place in this matter, including (i) Cordial’s appeal to

the USDOT of GDOT’s November 2014 decision; (ii) Cordial’s complaints to the

FAA Office of Civil Rights; (iii) the two City administrative hearings; (iv) the

FAA Part 16 proceedings; (v) the New York Supreme Court litigation; (vi) the

appeal to the New York Appellate Division of Judge Ramos ruling; and (vii) this

litigation, in an amount to be proven at trial.

                             COUNT TWENTY-FOUR
    EXPENSES OF LITIGATION AS TO THE DEFENDANTS REED,
                        HOLDINGS,
  AZURE, MMC, HUTCHINSON, MD-JONES, PARKS, AND PARKS, JR.

                                         321.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                          129
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 130 of 147




                                       322.

      Defendants City, Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones,

Parks, and Parks, Jr. have caused Cordial and Edwards’s unnecessary trouble and

expense, have been stubbornly litigious, and have acted in bad faith.

                                       323.

      Accordingly, Cordial and Edwards are entitled to recover expenses of

litigation, including reasonable attorney fees, from Defendants City, Reed,

Holdings, Azure, MMC, Hutchinson, MD-Jones, Parks, and Parks, Jr., pursuant to

O.C.G.A. § 13-6-11.

                            COUNT TWENTY-FIVE
    PUNITIVE DAMAGES AS TO DEFENDANTS REED, HOLDINGS,
                         AZURE,
         MMC, HUTCHINSON, MD-JONES, AND PARKS, JR.

                                       324.

      The allegations of paragraphs 1 through 118 of this complaint are hereby

incorporated by reference and realleged as if each such allegation were fully set

forth in this Count.




                                        130
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 131 of 147




                                       325.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr.’s actions in this matter show willful misconduct, malice, fraud,

wantonness, oppression, and the entire want of care such that raises the

presumption of conscious indifference to the consequences of their actions as to

Cordial and Edwards.

                                       326.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. acted with the specific intent to cause harm to Cordial and Edwards.

                                       327.

      Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

Parks, Jr. are liable to Cordial and Edwards for punitive damages under O.C.G.A. §

51-12-5.1 to punish and penalize them for their misconduct, and to deter them from

such misconduct in an amount to be determined in the enlightened conscience of

the jury, not subject to statutory cap, and which amount Cordial and Edwards

asserts should be in excess of $7,500,000 to deter such defendants from such

conduct in the future.




                                        131
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 132 of 147




                                 COUNT TWENTY-SIX

                MANDAMUS AS TO THE DEFENDANT CITY

                                       328.

      The allegations of Paragraphs 1 through 118 of this Application for

Mandamus set forth above are hereby incorporated into this cause of action as if

fully set forth and realleged.

                                       329.

      The City is a recipient of federal funds for the Airport.

                                       330.

      As a recipient of federal funds for the Airport, the City agreed to have an

ACDBE program.

                                       331.

      As a recipient of federal funds for the Airport, the City agreed to serve in the

role of Sponsor and comply with the ACDBE Regulations.

                                       332.

      The ACDBE Regulations provide, at 49 C.F.R. § 26.53(f), that a prime

concessionaire cannot terminate an ACDBE firm unless it has received a prior

written finding of good cause from the Airport recipient.


                                         132
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 133 of 147




                                       333.

      It is undisputed that as of July 1, 2014 (the date of Holdings’ purported first

termination of Cordial’ s membership/ownership interest in XpresSpa Atlanta)

through October 5, 2014 (the date of Holding’s purported final termination of

Cordial’s membership/ownership interest in XpresSpa Atlanta) and continuing

through the date of April 9, 2016 (the date of the City’s order purporting to provide

a written finding of good cause for Cordial’s termination), the City had not

provided the prior written finding of good cause as required by 49 C.F.R. §

26.53(f).

                                       334.

      In its December 2015 investigative report, the FAA recognized that

Holdings’ purported July 1, 2014 and October 5, 2014 terminations of Cordial’s

membership/ownership interest in XpresSpa Atlanta were not in compliance with

49 C.F.R. § 26.53(f) and flagged this noncompliance to the City.

                                        335.

      The FAA had regulatory oversight over the City’s implementation of its

CAP, adopted in response to the FAA’s December 2015 investigative report.




                                        133
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 134 of 147




                                       336.

      In its December 2015 investigative report, the FAA directed the City to

enforce Cordial’s contract rights.

                                       337.

      The FAA has express regulatory authority to review its recipients’

determinations of good cause under 49 C.F.R. § 26.53(f).

                                       338.

      In October 2016 and November 2016, the FAA, pursuant to its regulatory

authority, rejected the City’s April 9, 2016 written finding of good cause for

Cordial’s termination, ordering the City to retract its order and to have the good

cause hearing conducted before an independent third party.

                                       339.

      Thus, as a result of the FAA’s rejection of the City’s April 9, 2016 order,

there is no written finding of good cause in place for the termination of Cordial’s

membership/ownership interest in XpresSpa Atlanta.

                                       340.

      In its December 2015, the FAA directed the City to enforce Cordial’s

contract rights in the XpresSpa Atlanta Operating Agreement.

                                       134
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 135 of 147




                                        341.

      In October 2016 and November 2016, the FAA reiterated its directives to the

City for the City to enforce Cordial’s contract rights in the XpresSpa Atlanta

Operating Agreement.

                                        342.

      The City has defied and refused to comply with the FAA’s directives to the

City to enforce Cordial’s contract rights in the XpresSpa Atlanta Operating

Agreement.

                                        343.

      The City has a nondiscretionary duty, under 49 C.F.R. § 26.53(f), to enforce

Cordial’s contract rights in the XpresSpa Atlanta Operating Agreement.

                                        344.

      The City has a nondiscretionary duty, under the FAA’s December 2015,

October 2016 and November 2016 directives, to enforce Cordial’s contract rights

in the XpresSpa Atlanta Operating Agreement.




                                        135
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 136 of 147




                                        345.

      The vehicle by which the City is able to enforce Cordial’s contract rights in

the XpresSpa Atlanta Operating Agreement is to issue notices of default pursuant

to the A Store Lease and D, E, and F Store Lease, directing XpresSpa Atlanta to

pay all monies due under the agreements to Cordial, or be subjected to the City’s

contract default remedies.

                                        346.

      Cordial is entitled to the issuance of a writ of mandamus from this Court

ordering the City to enforce all of Cordial’s contract rights in the XpresSpa Atlanta

Operating Agreement.

                    PLAINTIFFS’ PRAYER FOR RELIEF


      Wherefore, Cordial and Edwards respectfully demand and pray for judgment

against Defendants as follows:

      (a) That process issue and be served as provided by law;

      (b) That judgment be entered in favor of Cordial and against Defendants City

         and Reed on Count One (Section 1983 Fourteenth Amendment

         Procedural Due Process Claim) of the complaint;



                                        136
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 137 of 147




(c) That judgment be entered in favor of Cordial and against Defendants City

   and Reed jointly and severally on Count Two (Section 1983 Fifth and

   Fourteenth Amendment Substantive Due Process Claim) of the complaint

   for damages caused which are in excess of $5,000,000;

(d) That judgment be entered in favor of Cordial and against Defendants City

   and Reed jointly and severally on Count Three (Section 1983 Fourteenth

   Amendment Equal Protection Claim) of the complaint;

(e) That judgment be entered in favor of Cordial and Edwards and against

   Defendants City, Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones,

   and Parks, Jr. jointly and severally on Count Four (Section 1985

   Conspiracy to Violate Cordial’s Civil and Federal Rights) of the

   complaint for damages caused to Cordial and Edwards which are in

   excess of $7,500,000;

(f) That judgment be entered in favor of Cordial and against Defendants City

   and Reed on Count Five (Section 1986 Claim for allowing Cordial’s

   Civil and Federal Rights to be Violated) of the complaint;

(g) That judgment be entered in favor of Cordial and against Defendants

   City, Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks,




                                 137
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 138 of 147




   Jr. jointly and severally on Count Six (Section 1988 Claim for Attorney’s

   Fees) of the complaint for fees incurred in excess of $500,000;

(h) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Seven (Federal Punitive

   Damages) of the complaint, which amount is to be determined by the

   enlightened conscience of the jury and which amount Cordial and

   Edwards asserts should be in excess of $7,500,000 to deter such

   defendants from such conduct in the future);

(i) That judgment be entered in favor of Cordial against Defendant Holdings

   on Count Eight (Declaratory Judgment Regarding Holdings’ Status in

   XpresSpa Atlanta) of the complaint;

(j) That judgment be entered in favor of Cordial and against Defendants

   Holdings and XpresSpa Atlanta on Count Nine (Declaratory Judgment

   that Cordial Remains a Member of XpresSpa Atlanta) of the complaint;

(k) That judgment be entered in favor of Cordial and against Defendants

   Holdings on Count Ten (Declaratory Judgment that Holdings had no

   Right of Set Off against Cordial’s Profit Distribution and Management

   Fees) of the complaint;


                                 138
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 139 of 147




(l) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Eleven (Tortious Interference

   with Cordial’s Operating Agreement) of the complaint for damages

   incurred by Cordial and Edwards which are in excess of $7,500,000;

(m)   That judgment be entered in favor of Cordial and against Defendants

   Reed, Azure, MMC, Hutchinson, MD-Jones, and Parks, Jr. jointly and

   severally on Count Twelve (Tortious Interference with XpresSpa Atlanta

   Operating Agreement) of the complaint for damages incurred by Cordial

   which are in excess of $7,500,000;

(n) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Thirteen (Tortious Interference

   with Cordial and Edwards’ Business Relations) of the complaint for

   damages incurred by Cordial which are in excess of $7,500,000;

(o) That judgment be entered in favor of Cordial and against Defendants

   Holdings on Count Fourteen (Breach of Fiduciary Duties as to XpresSpa

   Atlanta) of the complaint for damages incurred by Cordial which are in

   excess of $7,500,000;


                                139
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 140 of 147




(p) That judgment be entered in favor of Cordial and Edwards and against

   Defendant Parks, Jr. on Count Fifteen (Breach of Fiduciary Duties as to

   Cordial and Edwards) of the complaint for damages incurred by Cordial

   which are in excess of $7,500,000;

(q) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Sixteen (State Law Civil

   Conspiracy) of the complaint for damages incurred by Cordial which are

   in excess of $7,500,000;

(r) That judgment be entered in favor of Cordial and Edwards and against

   Defendants K. Parks. on Count Seventeen (Breach of Contract) of the

   complaint for damages incurred by Cordial and Edwards in an amount to

   be proven at trial;

(s) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Parks, Jr. on Count Eighteen (Fraud) of the complaint in an

   amount to be proven at trial;

(t) That judgment be entered in favor of Cordial and against Defendants

   Holdings on Count Nineteen (Conversion) of the complaint for damages

   incurred by Cordial which are in excess of $1,000,000;


                                   140
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 141 of 147




(u) That judgment be entered in favor of Cordial and Edwards and against

   Defendants City, Reed, and Holdings jointly and severally on Count

   Twenty (Retaliation) of the complaint in an amount to be proven at trial;

(v) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks,

   Jr. on Count Twenty-One (Action for an Accounting) of the complaint;

(w)      That judgment be entered in favor of Cordial and Edwards and against

   Defendants Holdings, Azure, MMC, Hutchinson, MD-Jones, and Parks,

   Jr.     jointly   and   severally     on   Count   Twenty-Two      (Unjust

   Enrichment/Restitution) of the complaint for damages incurred by

   Cordial and Edwards in an amount in excess of $1,000,000;

(x) That judgment be entered in favor of Cordial and against Defendant

   XpresSpa Atlanta on Count Twenty-Three (Indemnification) of the

   complaint in excess of $500,000;

(y) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Twenty-Four (Expenses of

   Litigation) of the complaint in an amount in excess of $500,000;




                                   141
Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 142 of 147




(z) That judgment be entered in favor of Cordial and Edwards and against

   Defendants Reed, Holdings, Azure, MMC, Hutchinson, MD-Jones, and

   Parks, Jr. jointly and severally on Count Twenty-Five (State Law

   Punitive Damages) of the complaint, which amount is to be determined

   by the enlightened conscience of the jury and which amount Cordial and

   Edwards asserts should be in excess of $7,500,000 to deter such

   defendants from such conduct in the future);

(aa)   That judgment be entered in favor of Cordial and against the City on

   Count Twenty-Six (Mandamus) of the complaint;

(bb) That Cordial and Edwards have a trial by jury;

(cc)   That Cordial and Edwards have such other relief as may be justified

by the facts and law.




                                 142
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 143 of 147




     This 3rd day of October, 2018.

                                      /s/ Kevin A. Ross
                                      Kevin A. Ross
                                      Georgia Bar Number 675184
                                      Attorney for Plaintiffs
                                      Cordial Endeavor Concessions of Atlanta,
                                      LLC and Shelia Edwards

The Law Practice of Kevin A. Ross, LLC
2255 Cumberland Parkway
Building 700, Suite B
Atlanta, Georgia 30339
(404) 841-7807 – Phone
(404) 844-4972 – E-Fax
kross@krosspa.com



                                      /s/ Carl A. Gebo
                                      Carl A. Gebo
                                      Georgia Bar Number 288711
                                      Attorney for Plaintiffs
                                      Cordial Endeavor Concessions of Atlanta,
                                      LLC and Shelia Edwards

The Gebo Law Group
200 Walker Street, SW
Suite E
Atlanta, Georgia 30313
(404) 219-4516 – Phone
Carl.gebo@gebolawgroup.com




                                       143
    Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 144 of 147




                                 /s/ Thelma Wyatt Moore
                                 Thelma Wyatt Moore
                                 Georgia Bar Number 779300
                                 Attorney for Plaintiffs
                                 Cordial Endeavor Concessions of Atlanta,
                                 LLC and Shelia Edwards

Moore Law, LLC
3285 Main Street
Atlanta, Georgia 30337
(404) 699-6001 (Office)
(678) 472-1372 (Mobile)
(866) 257-5052 (Fax)
tmoore@moore-legal.com




                                  144
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 145 of 147




                     CERTIFICATE OF COMPLIANCE

      I certify that the documents to which this certificate is attached have been

prepared with one of the font and point selections approved by the Court in Local

Rule 5.1C for documents prepared by computer.



                                            /s/ Kevin A. Ross
      Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 146 of 147




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


CORDIAL ENDEAVOR
CONCESSIONS
OF ATLANTA, LLC, ET AL,

                   Plaintiffs,             CIVIL ACTION FILE NO.
                                           1:18-CV-01973-MHC
vs.

CITY OF ATLANTA, ET AL,

                   Defendants.




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed PLAINTIFFS’

VERIFIED AMENDED COMPLAINT with the Clerk of Court using the

CM/ECF system which will provide automatic notification of such filing to the

following counsel of record:

Carl Alexander Gebo, Esq.              Mark Gerald Trigg, Esq.
Gebo Law Group, LLC                    Dentons US LLP
The Johnson & Johnson Building         303 Peachtree Street, NE, Suite 5300
200 Walker Street, SW, Suite E         Atlanta, Georgia 30308
Atlanta, Georgia 30313
     Case 1:18-cv-01973-MHC Document 50 Filed 10/03/18 Page 147 of 147




Larry M. Dingle, Esq.                        Thelma Wyatt Moore, Esq.
Kyler Lee Wise                               Moore Law, LLC
Wilson Brock & Irby                          3285 Main Street
2849 Paces Ferry Road                        Atlanta, Georgia 30337
Overlook I, Suite 700
Atlanta, Georgia 30339                       Michael V. Coleman, Esq.
                                             Thompson Hine LLP-GA
Eric David Stolze, Esq.                      Two Alliance Center, Suite 1600
William K. Whitner, Esq.                     3560 Lenox Road
Paul Hastings LLP-GA                         Atlanta, Georgia 30326
1170 Peachtree Street, NE, Suite 100
Atlanta, Georgia 30309


                                       /s/ Kevin A. Ross
                                       Kevin A. Ross
                                       Georgia Bar No. 675184
                                       Attorney for Plaintiffs Cordial
                                       Endeavor Concessions of Atlanta, LLC
                                       and Shelia Edwards

The Law Practice of Kevin A. Ross, LLC
2255 Cumberland Parkway
Building 700, Suite B
Atlanta, Georgia 30339
404-841-7807– Phone
404-601-9732 - Fax
kross@krosspa.com




                                         2
